Exhibit 10.1

Execution Version

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

October 28, 2014

among

WPX ENERGY, INC.,

as Borrower

The Lenders Party Hereto

and

CITIBANK, N.A.,

as Administrative Agent and Swingline Lender

 

 

 

CITIGROUP GLOBAL MARKETS INC.

MERRILL LYNCH, PIERCE, FENNER AND SMITH INC., BARCLAYS BANK PLC,

J.P. MORGAN SECURITIES LLC, RBS SECURITIES INC.

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Book Managers

BANK OF AMERICA, N.A.

as Syndication Agent

BARCLAYS BANK PLC, J.P. MORGAN SECURITIES LLC, THE ROYAL BANK OF SCOTLAND PLC,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agents

5-Year $1,500,000,000 Senior Unsecured Revolving Credit Facility



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

Section 1.01

  Defined Terms      1   

Section 1.02

  Classification of Loans and Borrowings      22   

Section 1.03

  Terms Generally      23   

Section 1.04

  Accounting Terms; GAAP      23   

ARTICLE II THE CREDITS

     23   

Section 2.01

  Commitments      23   

Section 2.02

  Revolving Loans and Borrowings      24   

Section 2.03

  Requests for Borrowings      25   

Section 2.04

  [Reserved]      26   

Section 2.05

  Swingline Loans      26   

Section 2.06

  Letters of Credit      27   

Section 2.07

  Funding of Borrowings      32   

Section 2.08

  Interest Elections      33   

Section 2.09

  Termination and Reduction of Commitments      34   

Section 2.10

  Repayment of Loans; Evidence of Debt      35   

Section 2.11

  Prepayment of Loans      35   

Section 2.12

  Fees      36   

Section 2.13

  Interest      37   

Section 2.14

  Alternate Rate of Interest      38   

Section 2.15

  Increased Costs      38   

Section 2.16

  Break Funding Payments      40   

Section 2.17

  Taxes      40   

Section 2.18

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      43   

Section 2.19

  Mitigation Obligations; Replacement of Lenders      44   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     45   

Section 3.01

  Organization; Powers      46   

Section 3.02

  Authorization; Enforceability      46   

Section 3.03

  Governmental Approvals; No Conflicts      46   

Section 3.04

  Financial Condition      46   

Section 3.05

  Properties      46   

Section 3.06

  Litigation      46   

Section 3.07

  Environmental Matters      47   

Section 3.08

  Disclosure      47   

Section 3.09

  Solvency      47   

Section 3.10

  Taxes      47   

Section 3.11

  ERISA      48   

Section 3.12

  Investment Company Status      48   

Section 3.13

  Margin Securities      48   

Section 3.14

  Sanctions; Anti-Terrorism Laws; Anti-Money Laundering Laws; Anti-Corruption
Laws; PATRIOT Act      48   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE IV CONDITIONS

     49   

Section 4.01

  Closing Date      49   

Section 4.02

  Each Credit Event      50   

Section 4.03

  Defaulting Lenders      50   

ARTICLE V AFFIRMATIVE COVENANTS

     51   

Section 5.01

  Financial Statements and Other Information      51   

Section 5.02

  Notices of Material Events      52   

Section 5.03

  Existence; Conduct of Business      53   

Section 5.04

  Payment of Obligations      53   

Section 5.05

  Maintenance of Properties; Insurance      53   

Section 5.06

  Books and Records; Inspection Rights      54   

Section 5.07

  Compliance with Laws      54   

Section 5.08

  Use of Proceeds and Letters of Credit      54   

Section 5.09

  Potential Subsidiary Guarantors      54   

ARTICLE VI NEGATIVE COVENANTS

     54   

Section 6.01

  Indebtedness      55   

Section 6.02

  Liens      55   

Section 6.03

  Fundamental Changes      55   

Section 6.04

  [Reserved]      55   

Section 6.05

  Restrictive Agreements      55   

Section 6.06

  Affiliate Transactions      56   

Section 6.07

  Change in Nature of Businesses      57   

Section 6.08

  Financial Condition Covenants      57   

Section 6.09

  Investments, Loans, Advances and Guarantees      57   

Section 6.10

  Hedging Agreements      58   

Section 6.11

  Sanctions      58   

ARTICLE VII EVENTS OF DEFAULT

     58   

ARTICLE VIII THE ADMINISTRATIVE AGENT

     61   

Section 8.01

  Appointment and Authority      61   

Section 8.02

  Administrative Agent Individually      61   

Section 8.03

  Duties of Administrative Agent; Exculpatory Provisions      62   

Section 8.04

  Reliance by Administrative Agent      63   

Section 8.05

  Delegation of Duties      63   

Section 8.06

  Resignation of Administrative Agent      63   

Section 8.07

  Non-Reliance on Administrative Agent and Other Lender Parties      64   

Section 8.08

  No Other Duties, etc      65   

Section 8.09

  Trust Indenture Act      65   

Section 8.10

  Resignation of an Issuing Bank      65   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE IX MISCELLANEOUS

     65   

Section 9.01

  Notices      65   

Section 9.02

  Posting of Approved Electronic Communications      67   

Section 9.03

  Waivers; Amendments      67   

Section 9.04

  Expenses; Indemnity; Damage Waiver      68   

Section 9.05

  Successors and Assigns      70   

Section 9.06

  Survival      72   

Section 9.07

  Counterparts; Integration; Effectiveness      73   

Section 9.08

  Severability      73   

Section 9.09

  Right of Setoff      73   

Section 9.10

  Governing Law; Jurisdiction; Consent to Service of Process      73   

Section 9.11

  WAIVER OF JURY TRIAL      74   

Section 9.12

  Headings      74   

Section 9.13

  Confidentiality      74   

Section 9.14

  Treatment of Information      75   

Section 9.15

  Interest Rate Limitation      77   

Section 9.16

  No Waiver; Remedies      77   

Section 9.17

  USA Patriot Act Notice      77   

Section 9.18

  No Advisory or Fiduciary Responsibility      77   

Section 9.19

  Release of Guarantees      78   

Section 9.20

  Amendment and Restatement      78   

SCHEDULES:

 

Schedule 1.01    -    Other Permitted Liens Schedule 2.01    -    Commitments
Schedule 6.05    -    Restrictive Agreements

EXHIBITS:

 

Exhibit A    -    Form of Assignment and Acceptance Exhibit B    -    Form of
Borrowing Request Exhibit C    -    Form of Interest Election Request Exhibit D
   -    Form of Compliance Certificate Exhibit E    -    Form of Note
Exhibit F-1 – F-4    Form of Tax Compliance Certificates

 

-iii-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Amended and Restated Credit Agreement dated as of October 28, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), is among WPX ENERGY, INC., a Delaware corporation (the
“Borrower”), the LENDERS party hereto, and CITIBANK, N.A., as Administrative
Agent and Swingline Lender.

A. The Borrower, the lenders party thereto (the “Existing Lenders”), the Swing
Line Lender and the Administrative Agent are parties to that certain Credit
Agreement dated as of June 3, 2011, and effective as of November 1, 2011 (as
amended, restated, amended and restated, supplemented or otherwise modified
through the date hereof, the “Existing Credit Agreement”).

B. The Borrower, the Lenders, the Swingline Lender, the Issuing Banks and the
Administrative Agent desire to amend and restate the Existing Credit Agreement
in its entirety.

In consideration of the premises and the agreements, provisions and covenants
herein contained, the Borrower, the Administrative Agent, the Swing Line Lender
and the Lenders do hereby (a) agree that the Existing Credit Agreement is
amended and restated (but not substituted or extinguished) in its entirety as
set forth herein, and (b) further agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or
Loans, in the case of a Borrowing, which bear interest at a rate determined by
reference to the Alternate Base Rate.

“Added L/C Effective Date” has the meaning set forth in Section 2.06(l).

“Added L/C Representations” means representations and warranties made in letter
of credit applications with respect to Added Letters of Credit that are in
addition to or inconsistent with the representations contained in Article III.

“Added Letter of Credit” has the meaning set forth in Section 2.06(l).

“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent’s Group” has the meaning specified in Section 8.02(b).

“Aggregate Commitments” means the aggregate amount of all of the Lenders’
Commitments.

 

1



--------------------------------------------------------------------------------

The initial Aggregate Commitments as of the Closing Date are $1,500,000,000.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the LIBO Rate for a one month
Interest Period that begins on such day (and if such day is not a Business Day,
the immediately preceding Business Day) plus 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

“Anti-Corruption Laws” means all laws, rules and regulations applicable to the
Borrower or its Subsidiaries from time to time concerning or relating to bribery
or corruption, enacted or promulgated by any Governmental Authority having
jurisdiction over Borrower or its Subsidiaries, including the FCPA.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitments represented by such Lender’s Commitment. If the Aggregate
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Aggregate Commitments most recently in effect, giving
effect to any assignments.

“Applicable Rate” means for any day (a) with respect to the Loans made to the
Borrower, the applicable rate per annum set forth below under the caption
“Eurodollar Spread” for Loans comprising Eurodollar Borrowings or “ABR Spread”
for Loans comprising ABR Borrowings, as the case may be, based upon the ratings
by Moody’s and S&P, respectively, applicable on such date to the Index Debt for
the Borrower, or (b) with respect to the commitment fees payable hereunder, the
rate per annum set forth below under the caption “Commitment Rate” based upon
the ratings by Moody’s and S&P, respectively, applicable on such date to the
Index Debt for the Borrower.

 

Index Debt Ratings:

(S&P/Moody’s)

  
Eurodollar
Spread     ABR Spread     Commitment Rate  

Category 1 > BBB / Baa2

     1.25 %      0.25 %      0.175 % 

Category 2 BBB- / Baa3

     1.50 %      0.50 %      0.225 % 

Category 3 BB+ / Ba1

     1.875 %      0.875 %      0.300 % 

Category 4 BB / Ba2

     2.00 %      1.00 %      0.400 % 

Category 5 BB- / Ba3 or lower

     2.25 %      1.25 %      0.450 % 

For purposes of the foregoing, (i) if only one of Moody’s and S&P shall have in
effect a rating for the Index Debt, then the other rating agency shall be deemed
to have established a rating in the same Category as such agency; (ii) if each
of Moody’s and S&P shall have in effect a rating for the Index Debt, and such
ratings shall fall within different Categories, the Applicable Rate shall be
based on (A) if the difference is one Category, the higher of the two ratings,
and (B) if the difference is more than one Category, the rating one Category
below the higher of the two ratings; and (iii) if the ratings established or
deemed to have been established by Moody’s and S&P for the Index Debt shall be
changed (other than

 

2



--------------------------------------------------------------------------------

as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of Moody’s or S&P shall change, or if any such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

“Approved Electronic Communications” means each Communication that the Borrower
is obligated to, or otherwise chooses to, provide to the Administrative Agent
pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material.

“Approved Electronic Platform” has the meaning specified in Section 9.02.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Acceptance” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.05), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.

“Attributable Obligation” of any Person means, with respect to any Sale and
Leaseback Transaction of such Person as of any particular time, the present
value at such time discounted at the rate of interest implicit in the terms of
the lease of the obligations of the lessee under such lease for net rental
payments during the remaining term of the lease (including any period for which
such lease has been extended or may, at the option of such Person only, be
extended).

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Aggregate Commitments.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” have correlative meanings.

“Borrower” has the meaning specified in the first paragraph hereof.

“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03, and being in the form of attached Exhibit B.

 

3



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of real or personal property, or a
combination thereof, which obligations are required under GAAP to be classified
and accounted for as capital leases on a balance sheet of such Person, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP; provided that (i) any lease that was treated as an
operating lease under GAAP at the time it was entered into that later becomes a
capital lease as a result of a change in GAAP during the life of such lease,
including any renewals, and (ii) any lease entered into after the date of this
Agreement that would have been considered an operating lease under the
provisions of GAAP in effect as of December 31, 2013, in each case, shall be
treated as an operating lease for all purposes under this Agreement.

“Capital Stock” means:

(a) in the case of a corporation, corporate stock;

(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(c) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in dollars, at a
location and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent (and “Cash Collateralization” has a
corresponding meaning).

“Change in Control” means the occurrence of any of the following:

(a) any Person (other than a trustee or other fiduciary holding securities under
an employee benefit plan of the Borrower or of any Subsidiary of the Borrower)
or two or more Persons acting in concert (other than any group of employees of
the Borrower or any of its Subsidiaries) becomes the Beneficial Owner, directly
or indirectly, of 50% or more of the Voting Stock of the Borrower; or

(b) the first day on which a majority of the members of the Board of Directors
of the Borrower are not Continuing Directors.

“Change in Law” means the occurrence, after the date of this Agreement (or, with
respect to any Lender, if later, the date such Lender becomes a Lender), of any
of the following: (a) the adoption of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of, and compliance by the relevant
Lender or Issuing Bank with, any request, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in

 

4



--------------------------------------------------------------------------------

connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Class” means, when used in reference to any Loan or Borrowing, whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Closing Date” means October 28, 2014.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to any Lender, the commitment of such Lender to
make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans, expressed as an amount representing the maximum aggregate
amount of such Lender’s Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.09, (b) increased from time
to time pursuant to Section 2.01 or (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.05. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender shall have assumed
its Commitment, as applicable.

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Loan Documents, the Borrower or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDAX” means, with respect to the Borrower, for any period,
consolidated net income of the Borrower and its consolidated Subsidiaries for
such period;

plus (i) without duplication and to the extent deducted in the calculation of
consolidated net income for such period, the sum of (a) taxes imposed on or
measured by income and franchise taxes paid or accrued; (b) consolidated
interest expense; (c) amortization, depletion and depreciation expense; (d) any
non-cash losses or charges on any Hedging Agreement resulting from the
requirements of FASB ASC 815 for that period; (e) oil and gas exploration
expenses (including all drilling, completion, geological and geophysical costs)
for such period; (f) losses from sales or other dispositions of assets (other
than Hydrocarbons produced in the ordinary course of business) and other
extraordinary or non-recurring losses; (g) other non-cash charges for such
period ((i) including non-cash accretion of asset retirement obligations in
accordance with FASB ASC 410, Accounting for Asset Retirement and Environmental
Obligations and (ii) including non-cash deferred stock compensation expenses,
but (iii) excluding accruals for cash expenses in the ordinary course of
business); and (h) any net equity losses of the Borrower and its consolidated
Subsidiaries attributable to Equity Interests held by the Borrower and its
consolidated Subsidiaries in Persons that are not consolidated Subsidiaries;

plus (ii) without duplication and to the extent not otherwise included in
consolidated net income for such period, the amount of cash distributions
actually received during such period by the Borrower and its consolidated
Subsidiaries (a) in respect of incentive distribution rights or other Equity
Interests held in entities that are not consolidated Subsidiaries and (b) from
International Subsidiaries;

 

5



--------------------------------------------------------------------------------

minus (iii) without duplication and to the extent included in the calculation of
consolidated net income for such period, the sum of (a) any non-cash gains on
any Hedging Agreements resulting from the requirements of FASB ASC 815 for that
period; (b) extraordinary or non-recurring gains; (c) gains from sales or other
dispositions of assets (other than Hydrocarbons produced in the ordinary course
of business); (d) other non-cash gains increasing consolidated net income for
such period (excluding accruals for cash revenues in the ordinary course of
business); and (e) any net equity earnings of the Borrower and its consolidated
Subsidiaries attributable to Equity Interests held by the Borrower and its
consolidated Subsidiaries in Persons that are not consolidated Subsidiaries;

provided, however, that Consolidated EBITDAX shall be calculated on a pro forma
basis acceptable to the Agent to give effect to (a) any acquisitions or
dispositions (in a single transaction or a series of related transactions) after
the Closing Date by the Borrower or any consolidated Subsidiary of the Borrower
of Oil and Gas Properties having an aggregate fair market value equal to or
exceeding $50,000,000 and (b) if consummated prior to the Closing Date, the
disposition by the Borrower or any of its consolidated Subsidiaries of their
remaining mature, coalbed methane holdings in the Powder River Basin having an
aggregate fair market value equal to or exceeding $50,000,000 (with the
understanding that, if such disposition is consummated after the Closing Date,
it shall be subject to clause (a)), in each case, made during the period
beginning on the first day of the relevant four-quarter period and through the
date of calculation as if such acquisition or disposition had occurred on the
first day of such four-quarter calculation period.

“Consolidated Indebtedness” means, with respect to the Borrower, the
Indebtedness of the Borrower and its consolidated Subsidiaries determined on a
consolidated basis as of such date.

“Consolidated Net Indebtedness” means, with respect to the Borrower,
(a) Consolidated Indebtedness of the Borrower less (b) unrestricted cash and
cash equivalents (up to $50 million) of the Borrower and its consolidated
Subsidiaries that is not subject to any Lien other than a Lien granted pursuant
to any Loan Document.

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of consolidated assets of the Borrower and its consolidated
Subsidiaries after deducting therefrom: (a) all current liabilities of the
Borrower and its consolidated Subsidiaries (excluding (i) any current
liabilities that by their terms are extendable or renewable at the option of the
obligor thereon to a time more than 12 months after the time as of which the
amount thereof is being computed, and (ii) current maturities of long-term
debt); and (b) the value (net of any applicable reserves and accumulated
amortization) of all goodwill, trade names, trademarks, patents and other like
intangible assets, all as set forth, or on a pro forma basis would be set forth,
on the consolidated balance sheet of the Borrower and its consolidated
Subsidiaries for the most recently completed fiscal quarter, prepared in
accordance with GAAP.

“Consolidated Net Worth” means, with respect to the Borrower, at any date of
determination, the sum of (i) preferred stock (if any), (ii) an amount equal to
the face amount of outstanding Hybrid Securities not in excess of 15% of
Consolidated Total Capitalization, (iii) par value of common stock, (iv) capital
in excess of par value of common stock, (v) stockholders’ capital or equity, and
(vi) retained earnings, less treasury stock (if any), in each case, of the
Borrower and its consolidated Subsidiaries, all as determined on a consolidated
basis.

“Consolidated Total Capitalization” means, with respect to the Borrower, the sum
of the Borrower’s (i) Consolidated Indebtedness and (ii) Consolidated Net Worth.

“Continuing Director” means, as of any date of determination, any member of the
Board of Directors of the Borrower who:

 

6



--------------------------------------------------------------------------------

(a) was a member of such Board of Directors on the date of this Agreement; or

(b) was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board of Directors at the time of such nomination or election.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure and
Swingline Exposure at such time.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means at any time, subject to Section 2.19(c), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make a Loan, make a payment to an Issuing
Bank in respect of an LC Disbursement, make a payment to the Swingline Lender in
respect of a Swingline Loan or make any other payment due hereunder (each, a
“funding obligation”), (ii) any Lender that has notified the Administrative
Agent, the Borrower, any Issuing Bank or the Swingline Lender in writing, or has
stated publicly, that it does not intend to comply with its funding obligations
hereunder, (iii) any Lender that has defaulted on its funding obligations
generally under any other loan agreement or credit agreement or other financing
agreement, (iv) any Lender that has, for three or more Business Days after
written request of the Administrative Agent or the Borrower, failed to confirm
in writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender will
cease to be a Defaulting Lender pursuant to this clause (iv) upon the
Administrative Agent’s and the Borrower’s receipt of such written confirmation),
or (v) any Lender with respect to which a Lender Insolvency Event has occurred
and is continuing with respect to such Lender or its Parent Company; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender (provided further , in each case, that
neither the reallocation of funding obligations provided for in Section 2.05(e)
and Section 2.06(k) as a result of a Lender’s being a Defaulting Lender nor the
performance by Non-Defaulting Lenders of such reallocated funding obligations
will by themselves cause the relevant Defaulting Lender to become a
Non-Defaulting Lender). Any determination by the Administrative Agent that a
Lender is a Defaulting Lender under any of clauses (i) through (v) above will be
conclusive and binding absent manifest error, and such Lender will be deemed to
be a Defaulting Lender (subject to Section 2.19(c)) upon notification of such
determination by the Administrative Agent to the Borrower, the Issuing Banks,
the Swingline Lender and the Lenders. For the avoidance of doubt, when a
Defaulting Lender ceases to be a Defaulting Lender (due to assignment to a new
Lender, commitment reduction pursuant to Section 2.09(d), or otherwise), all
Cash Collateral provided by the Borrower in connection with such Defaulting
Lender with respect to Letters of Credit under Section 2.06(j)(ii) or with
respect to Swingline Loans under Section 2.05(d) shall be promptly released to
the Borrower and all commitment reallocations under Section 2.05(e) or
Section 2.06(k) shall be promptly adjusted.

 

7



--------------------------------------------------------------------------------

“dollars” or “$” refers to lawful money of the United States of America.

“Downgrade Period” means any period during which the Borrower’s Index Debt
rating is (a) BB or worse by S&P and Ba2 or worse by Moody’s or (b) BB- or worse
by S&P or Ba3 or worse by Moody’s.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) the Issuing Banks, and (iii) unless an
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating to the
environment, preservation or reclamation of natural resources, or the
management, release or threatened release of any Hazardous Material.

“Equity Interest” means shares of the Capital Stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, or any warrants, options or other
rights to acquire such interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate”, as to any applicable Person, means any trade or business
(whether or not incorporated) that, together with the Borrower, is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA (other than a “reportable event” not subject to the provision for 30-day
notice to the PBGC or a “reportable event” as such term is described in
Section 4043(c)(3) of ERISA) or the regulations issued thereunder with respect
to a Plan (other than an event for which the 30-day notice period is waived)
which could reasonably be expected to result in a termination of, or the
appointment of a trustee to administer, a Plan; (b) the existence with respect
to any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan during a
plan year in which it was a “substantial employer,” as such term is defined in
Section 4001(a)(2) of ERISA; or (g) the receipt by the Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA, other than (in the case of clauses (a) through (f) of this definition)
where the matters described in such clauses, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System of the United States of
America, as in effect from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to a Loan,
or Loans, in the case of a Borrowing, which bear interest at a rate determined
by reference to the LIBO Rate.

“Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period for
each Eurodollar Borrowing means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System of the
United States of America for determining the maximum reserve requirement
(including, without limitation, any emergency, supplemental or other marginal
reserve requirement) for such Lender with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities having a term equal to such
Interest Period.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrower under Section 2.19(b)),
any U.S. withholding Tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.17(f), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.17(a) and
(c) any U.S. Federal withholding Taxes imposed by FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

“Fee Letters” means (a) the letter agreement dated as of September 29, 2014
among the Borrower and the Joint Lead Arrangers, (b) the letter agreement dated
as of September 29, 2014 among the Borrower and Citigroup Global Markets Inc.
and (c) the letter agreement dated as of September 29, 2014 between the
Borrower, Citigroup Global Markets Inc. and Merrill Lynch, Pierce, Fenner &
Smith Incorporated.

 

9



--------------------------------------------------------------------------------

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer or
controller of such Person or the governing body of such Person.

“Financing Transaction” means, with respect to any Person (i) any prepaid
forward sale of oil, gas or minerals by such Person (other than gas balancing
arrangements in the ordinary course of business), that is intended primarily as
a borrowing of funds, excluding volumetric production payments and (ii) any
interest rate, currency, commodity or other swap, collar, cap, option or other
derivative that is intended primarily as a borrowing of funds (excluding
interest rate, currency, commodity or other swaps, collars, caps, options or
other derivatives to hedge against risks for non-speculative purposes), with the
amount of the obligations of such Person thereunder being the net obligations of
such Person thereunder.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Governmental Requirements” has the meaning assigned to such term in
Section 5.07.

“Guarantors” means each of (a) the Subsidiaries of the Borrower that execute a
Guaranty in accordance with Section 5.09 hereof and (b) the respective
successors of such Subsidiaries, in each case until such time as any such
Subsidiary shall be released and relieved of its obligations pursuant to
Section 9.19 hereof.

“Guaranty” means a guaranty executed by any Guarantor in favor of the
Administrative Agent and the Lenders in form and substance reasonably agreed to
between the Borrower and the Administrative Agent.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, in each case regulated pursuant to any
Environmental Law.

“Hedging Agreement” means a financial instrument or security which is used as a
cash flow or fair value hedge to manage the risk associated with a change in
interest rates, foreign currency exchange rates or commodity prices and other
hedge agreements entered into in the ordinary course of business.

“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by the
Borrower, or any business trusts, limited liability companies, limited

 

10



--------------------------------------------------------------------------------

partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more wholly owned Subsidiaries) at all times by the
Borrower or any of its Subsidiaries, (ii) that have been formed for the purpose
of issuing hybrid securities or deferrable interest subordinated debt, and
(iii) substantially all the assets of which consist of (A) subordinated debt of
the Borrower, and (B) payments made from time to time on the subordinated debt.

“Hydrocarbon Interests” means all rights, titles, interests and estates now
owned or hereafter acquired in and to oil and gas leases, oil, gas and mineral
leases, or other liquid or gaseous hydrocarbon leases, mineral fee or lease
interests, farm-outs, overriding royalty and royalty interests, net profit
interests, oil payments, production payment interests and similar mineral
interests, including any reserved or residual interest of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons, all products refined, separated, settled and
dehydrated therefrom and all products refined therefrom, including, without
limitation, kerosene, liquefied petroleum gas, refined lubricating oils, diesel
fuel, drip gasoline, natural gasoline, helium, sulfur and all other minerals.

“Indebtedness” of any Person at any date means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments (other
than surety, performance and guaranty bonds), (c) all obligations of such Person
for the deferred purchase price of property or services (other than trade
payables), which obligation is, individually, in excess of $100,000,000, (d) all
Capital Lease Obligations of such Person, (e) all obligations of such Person
under any Financing Transaction, (f) all Attributable Obligations of such Person
with respect to any Sale and Leaseback Transaction, (g) the amount of deferred
revenue attributed to any forward sale of production for which such Person has
received payment in advance other than on ordinary trade terms, (h) the
undischarged balance of any production payment created by such Person or for the
creation of which such Person directly or indirectly received payment and
(i) all obligations of such Person under guaranties in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, Indebtedness or
obligations of others of the kinds referred to in clauses (a) through (h) of
this definition; provided that Indebtedness shall not include (1) Non-Recourse
Debt, (2) International Debt, (3) Performance Guaranties, (4) monetary
obligations or guaranties of monetary obligations of Persons as lessee under
leases (other than, to the extent provided hereinabove, Attributable
Obligations) that are, in accordance with GAAP, recorded as operating leases,
and (5) guarantees by such Person of obligations of others which are not
obligations described in clauses (a) through (h) of this definition, and
provided further that where any such indebtedness or obligation of such Person
is made jointly, or jointly and severally, with any third party or parties other
than any Subsidiary of such Person, the amount thereof for the purpose of this
definition only shall be the pro rata portion thereof payable by such Person, so
long as such third party or parties have not defaulted on its or their joint and
several portions thereof and can reasonably be expected to perform its or their
obligations thereunder. For the avoidance of doubt, “Indebtedness” of a Person
in respect of letters of credit shall include, without duplication, only the
principal amount of the unreimbursed obligations of such Person in respect of
such letters of credit that have been drawn upon by the beneficiaries to the
extent of the amount drawn, and shall include no other obligations in respect of
such letters of credit.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Index Debt” means senior, unsecured, non-credit enhanced Indebtedness of the
Borrower.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08, and being in the form of
attached Exhibit C.

 

11



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, (b) with respect to
any Eurodollar Loan, the last Business Day of the Interest Period applicable to
the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three (3) months’ duration, each
day that occurs an integral multiple of three (3) months after the first day of
such Interest Period and (c) with respect to any Swingline Loan, the first day
of each calendar month, unless such day shall not be a Business Day, in which
case the next succeeding Business Day.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or, if
acceptable to all of the Lenders, 12 months thereafter, as the Borrower may
elect; provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes of this definition, the date of a Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

“International Debt” means the Indebtedness of any International Subsidiary.

“International Subsidiary” means (i) any subsidiary of the Borrower that is not
incorporated or organized under the laws of the United States of America, any
State thereof or the District of Columbia and (ii) any subsidiary of an
International Subsidiary.

“Investment Grade Date” means the first date after the Closing Date on which the
Borrower’s Index Debt rating is (a) BBB- or better by S&P (without negative
outlook or negative watch), or (b) Baa3 or better by Moody’s (without negative
outlook or negative watch), provided that the other of the two Index Debt
ratings is at least BB+ by S&P or Ba1 by Moody’s.

“Issuing Bank” means the Persons listed on Schedule 2.01 with a Letter of Credit
Commitment or any other Lender that has issued or agreed to issue Letters of
Credit at the request of the Borrower after consultation with the Administrative
Agent, in its capacity as the issuer of such Letter of Credit, and “Issuing
Banks” means, collectively, all of such Issuing Banks.

“Joint Lead Arrangers” means Citigroup Capital Markets Inc., Merrill Lynch,
Pierce, Fenner and Smith Inc., Barclays Bank PLC, J.P. Morgan Securities LLC,
RBS Securities Inc. and Wells Fargo Securities LLC as joint lead arrangers and
joint book runners.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

12



--------------------------------------------------------------------------------

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

“Lender Party” means any Lender, any Issuing Bank or the Swingline Lender.

“Lender Party Appointment Period” has the meaning assigned in Section 8.06.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance or
pursuant to Section 2.01(c), other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Acceptance. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement, including the Added Letters of Credit.

“Letter of Credit Commitment” means, with respect to any Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder, expressed
as an amount representing the maximum aggregate amount of the LC Exposure with
respect to Letters of Credit issued by such Issuing Bank and LC Disbursements
with respect to Letters of Credit issued by such Issuing Bank, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09,
(b) increased or reduced pursuant to Section 2.01(c)(iii) or (c) terminated
pursuant to Section 8.10. The initial amount of each Issuing Bank’s Letter of
Credit Commitment is set forth on Schedule 2.01.

“Letter of Credit Documents” means with respect to any Letter of Credit, letter
of credit application and any other document, agreement and instrument entered
into by an Issuing Bank and the Borrower (or by the Borrower on behalf of any
Subsidiary of the Borrower, as a co-applicant) or in favor of such Issuing Bank
and relating to any such Letter of Credit.

“LIBO Rate” means, with respect to any Eurodollar Revolving Borrowing for any
Interest Period, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate which rate is approved by the
Administrative Agent, determined by reference to the ICE Benchmark
Administration (“ICE”) (or the successor thereto), as published on the
applicable Reuters screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time and that has been nominated by ICE or its successor as an
authorized information vendor for the purpose of displaying such rates) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period (but if such rate is less than zero, such rate shall be deemed to be zero
for purposes of this Agreement); provided that to the extent a comparable or
successor rate is approved by the Administrative Agent in connection with any
rate set forth in this definition, the approved rate shall be applied in a
manner consistent with market practice; provided, further that to the extent
such market practice is not administratively feasible for the Administrative
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement relating to such
asset.

 

13



--------------------------------------------------------------------------------

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Loan Documents” means this Agreement, each Note, each Letter of Credit
Document, the Fee Letters, the Guaranties and all other agreements,
certificates, documents, instruments and writings at any time delivered in
connection herewith or therewith (exclusive of term sheets and commitment
letters).

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition, operations, or properties of the Borrower and its Subsidiaries, taken
as a whole, or (ii) the ability of the Borrower and the Guarantors, if any, to
perform their obligations, taken as a whole, under this Agreement and the other
Loan Documents, or (iii) the validity or enforceability of this Agreement or the
Notes.

“Material Indebtedness” means Indebtedness (other than the Loans), of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $100,000,000.

“Material Subsidiary” means each Subsidiary of the Borrower that, as of the last
day of the fiscal year of the Borrower most recently ended prior to the relevant
determination of Material Subsidiaries, has a net worth determined in accordance
with GAAP that is greater than 10% of the Consolidated Net Worth of the Borrower
as of such day.

“Maturity Date” means October 28, 2019.

“Moody’s” means Moody’s Investors Service, Inc. or its successor.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, which is maintained by (or to which there is an obligation to
contribute of) the Borrower or an ERISA Affiliate of the Borrower.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-Recourse Debt” means any Indebtedness incurred by any Non-Recourse
Subsidiary to finance the acquisition, improvement, installation, design,
engineering, construction, development, completion, maintenance or operation of,
or otherwise to pay costs and expenses relating to or provide financing for a
project, which Indebtedness does not provide for recourse against the Borrower
or any Subsidiary of the Borrower (other than a Non-Recourse Subsidiary and such
recourse as exists under a Performance Guaranty) or any property or asset of the
Borrower or any Subsidiary of the Borrower (other than the Equity Interests in,
or the property or assets of, a Non-Recourse Subsidiary). Non-Recourse Debt may
become or cease to become Non-Recourse Debt on the basis of whether it satisfies
this definition at the time considered.

“Non-Recourse Subsidiary” means (i) any subsidiary of the Borrower whose
principal purpose is to incur Non-Recourse Debt and/or construct, lease, own or
operate the assets financed thereby, or to become a direct or indirect partner,
member or other equity participant or owner in a Person created for such
purpose, and substantially all the assets of which subsidiary and such Person
are limited to (x) those assets being financed (or to be financed), or the
operation of which is being financed (or to be financed), in whole or in part by
Non-Recourse Debt, or (y) Equity Interests in, or Indebtedness or other
obligations of, one or more other such Subsidiaries or Persons, or
(z) Indebtedness or other obligations of the Borrower or its Subsidiaries or
other Persons and (ii) any Subsidiary of a Non-Recourse Subsidiary. A
Non-Recourse Subsidiary may become or cease to become a Non-Recourse Subsidiary
on the basis of whether it satisfies this definition at the time considered.

 

14



--------------------------------------------------------------------------------

“Notes” means any promissory notes issued by Borrower pursuant to
Section 2.10(e).

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Oil and Gas Properties” means Hydrocarbon Interests; the properties now or
hereafter pooled or unitized with Hydrocarbon Interests; all presently existing
or future unitization, pooling agreements and declarations of pooled units and
the units created thereby (including without limitation all units created under
orders, regulations and rules of any Governmental Authority having jurisdiction)
which may affect all or any portion of the Hydrocarbon Interests; all pipelines,
gathering lines, compression facilities, tanks and processing plants; all
interests held in royalty trusts whether presently existing or hereafter
created; all Hydrocarbons in and under and which may be produced, saved,
processed or attributable to the Hydrocarbon Interests, the lands covered
thereby and all Hydrocarbons in pipelines, gathering lines, tanks and processing
plants and all rents, issues, profits, proceeds, products, revenues and other
incomes from or attributable to the Hydrocarbon Interests; all tenements,
hereditaments, appurtenances and properties in any way appertaining, belonging,
affixed or incidental to the Hydrocarbon Interests, and all rights, titles,
interests and estates described or referred to above, including any and all real
property, now owned or hereafter acquired, used or held for use in connection
with the operating, working or development of any of such Hydrocarbon Interests
or property and including any and all surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing; all oil, gas and
mineral leasehold and fee interests, all overriding royalty interests, mineral
interests, royalty interests, net profits interests, net revenue interests, oil
payments, production payments, carried interests and any and all other interests
in Hydrocarbons; in each case whether now owned or hereafter acquired directly
or indirectly.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Participant” has the meaning set forth in Section 9.05(d).

“Participant Register” has the meaning set forth in Section 9.05(d).

“PATRIOT Act” has the meaning set forth in Section 3.14(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“pdf” means Portable Document Format or any other electronic format for the
transmission of images.

 

15



--------------------------------------------------------------------------------

“Performance Guaranty” means any guaranty issued in connection with any
Non-Recourse Debt or International Debt that (i) if secured, is secured only by
assets of, or Equity Interests in, a Non-Recourse Subsidiary or an International
Subsidiary, and (ii) guarantees to the provider of such Non-Recourse Debt or
International Debt or any other Person the (a) performance of the improvement,
installation, design, engineering, construction, acquisition, development,
completion, maintenance or operation of, or otherwise affects any such act in
respect of, all or any portion of the project that is financed by such
Non-Recourse Debt or International Debt, (b) completion of the minimum agreed
equity contributions to the relevant Non-Recourse Subsidiary or International
Subsidiary, or (c) performance by a Non-Recourse Subsidiary or an International
Subsidiary of obligations to Persons other than the provider of such
Non-Recourse Debt or International Debt.

“Permitted Liens” means:

(a) any Lien existing on any property at the time of the acquisition thereof and
not created in contemplation of such acquisition by the Borrower or any of its
Subsidiaries, whether or not assumed by the Borrower or any of its Subsidiaries;

(b) any Lien existing on any property of a Subsidiary of the Borrower at the
time it becomes a Subsidiary of the Borrower and not created in contemplation
thereof and any Lien existing on any property of any Person at the time such
Person is merged or liquidated into or consolidated with the Borrower or any of
its Subsidiaries and not created in contemplation thereof;

(c) leases constituting Liens now or hereafter existing and any renewals or
extensions thereof;

(d) Liens in favor of the Borrower or any of its Subsidiaries;

(e) Liens securing Indebtedness incurred to refund, extend, refinance or
otherwise replace Indebtedness (“Refinanced Indebtedness”) secured by a Lien
permitted to be incurred under this Agreement; provided, that (i) the principal
amount of such Refinanced Indebtedness does not exceed the principal amount of
Indebtedness refinanced (plus the amount of penalties, premiums, fees, accrued
interest and reasonable expenses and other obligations incurred therewith) at
the time of such refunding, extension, refinancing or replacement and (ii) the
Liens securing the Refinanced Indebtedness are limited to either
(A) substantially the same collateral that secured, at the time of such
refunding, extension, refinancing or replacement, the Indebtedness so refunded,
extended, refinanced or replaced or (B) other collateral of reasonably
equivalent value of the collateral described in clause (A) above;

(f) Liens on and pledges of the Equity Interests of any joint venture owned by
the Borrower or any of its Subsidiaries to the extent securing Indebtedness of
such joint venture that is non-recourse to the Borrower or any of its
Subsidiaries;

(g) Liens on the products and proceeds (including insurance, condemnation and
eminent domain proceeds) of and accessions to, and contract or other rights
(including rights under insurance policies and product warranties) derivative of
or relating to, property permitted to be subject to Liens but subject to the
same restrictions and limitations set forth in this Agreement as to Liens on
such property (including the requirement that such Liens on products, proceeds,
accessions and rights secure only obligations that such property is permitted to
secure);

(h) any Lien existing or hereafter created on any office equipment, data
processing equipment (including computer and computer peripheral equipment) or
transportation equipment (including motor vehicles, aircraft and marine
vessels);

 

16



--------------------------------------------------------------------------------

(i) Liens granted pursuant to any Loan Document, including in connection with
any Cash Collateralization;

(j) Liens for Taxes, customs duties or other governmental charges or assessments
that are not due, or if such an item is delinquent, the validity of which is
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP, if required by such principles, have
been provided on the books of the relevant entity;

(k) Liens pursuant to master netting agreements and other similar agreements
entered into in the ordinary course of business in connection with hedging
obligations, so long as such Liens encumber only amounts owed under the hedges
covered by such agreements;

(l) Liens on cash deposits in the nature of a right of setoff, banker’s lien,
counterclaim or netting of cash amounts owed arising in the ordinary course of
business on deposit accounts;

(m) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords, vendors, workmen, operators, and other like Liens arising in the
ordinary course of business or incident to the exploration, development,
operation, processing and maintenance of Hydrocarbons and related facilities and
assets and securing obligations that are not overdue by more than 90 days or are
being contested in compliance with Section 5.04;

(n) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, and other social security
laws or regulations;

(o) deposits to secure the performance of bids, tenders, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds, and
other obligations of a like nature, in each case in the ordinary course of
business;

(p) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII;

(q) statutory Liens arising in the ordinary course of business, for amounts not
yet due and payable (i) in favor of producers with respect to oil, gas, or other
mineral production purchased from such producers, and (ii) in favor of oil, gas
and other mineral interest owners with respect to oil, gas, or other mineral
production purchased from such owners;

(r) easements, zoning restrictions, rights-of-way, servitudes, permits,
conditions, exceptions, reservations, and similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not secure
any Indebtedness and do not materially interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(s) rights of a common owner of any interest in property held by Borrower or any
Subsidiary as a common owner;

(t) farmout, farmin, carried working interest, joint operating, unitization,
royalty, overriding royalty, sales, area of mutual interest, division order,
joint venture, partnership and similar agreements relating to the exploration or
development of, or production from, oil and gas properties incurred in the
ordinary course of business and any Lien not securing Indebtedness created or
assumed by the Borrower or any of its Subsidiaries on oil, gas, coal or other
mineral or timber property, owned or leased by the Borrower or any of its
Subsidiaries in the ordinary course of business;

 

17



--------------------------------------------------------------------------------

(u) purchase money and analogous Liens incurred in connection with the
acquisition, development, construction, improvement, repair or replacement of
property that is not owned by the Borrower or any of its Subsidiaries on the
Closing Date (including such Liens securing Indebtedness incurred within 12
months of the date on which such property was acquired, developed, constructed,
improved, repaired or replaced); provided that all such Liens attach only to the
property acquired, developed, constructed, improved, repaired or replaced and
the principal amount of the Indebtedness secured by such Lien shall not exceed
the gross cost of the property;

(v) Liens occurring in, arising from, or associated with Specified Escrow
Arrangements;

(w) Liens securing Non-Recourse Debt of a Non-Recourse Subsidiary on the assets
(and the income and proceeds therefrom) of such Non-Recourse Subsidiary that are
not owned by the Borrower or any of its Subsidiaries on the Closing Date and
that are acquired, developed, operated and/or constructed with the proceeds of
(i) such Non-Recourse Debt or investments in such Non-Recourse Subsidiary or
(ii) Non-Recourse Debt or investments referred to in clause (i) refinanced in
whole or in part by such Non-Recourse Debt; and (x) Liens securing Non-Recourse
Debt of a Non-Recourse Subsidiary on the assets (and the income and proceeds
therefrom) of such Non-Recourse Subsidiary that are owned by the Borrower or any
of its Subsidiaries on the Closing Date (“Existing Assets”) and that are
developed, operated and/or constructed with the proceeds of (i) such
Non-Recourse Debt or investments in such Non-Recourse Subsidiary or
(ii) Non-Recourse Debt or investments referred to in clause (i) refinanced in
whole or in part by such Non-Recourse Debt, provided that the aggregate fair
market value (determined as of the Closing Date) of Existing Assets on which
Liens may be granted pursuant to this clause (v) shall not exceed $250,000,000;

(x) Liens securing International Debt;

(y) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 1.01;

(z) Liens on deposits pursuant to any Hedging Agreement entered into by the
Borrower or any Subsidiary in the ordinary course of its business, not to exceed
$200,000,000 in the aggregate amount outstanding at any time;

(aa) any Lien securing industrial development, pollution control or similar
revenue bonds;

(bb) Liens on deposits or other security given to secure bids, tenders, trade
contracts, leases, government contracts, or to secure or in lieu of surety and
appeal bonds, performance and return of money bonds, in each case to secure
obligations arising in the ordinary course of business of the Borrower and its
Subsidiaries;

(cc) Liens on deposits or other security given to secure public or statutory
obligations and deposits as security for the payment of Taxes, other
governmental assessments or other similar governmental charges, in each case to
secure obligations of a Borrower or any of its Subsidiaries arising in the
ordinary course of business;

(dd) Liens not otherwise permitted so long as the aggregate outstanding
principal amount of the obligations secured thereby does not exceed $10,000,000
at any time;

 

18



--------------------------------------------------------------------------------

(ee) production payments, forward sales and similar arrangements and other
secured Indebtedness and Liens not otherwise permitted; provided that the amount
of Indebtedness attributable thereto does not exceed fifteen percent (15%) of
Consolidated Net Tangible Assets determined based upon the financial statements
then most recently delivered pursuant to Section 5.01(a) and (b), on the date of
incurrence of such production payment, forward sale or similar arrangement or
other secured Indebtedness is entered into and without reduction to Consolidated
Net Tangible Assets on account of any such production payment, forward sale or
similar arrangement or other secured Indebtedness; and

(ff) Liens not otherwise permitted by the foregoing clauses in an aggregate
principal amount in excess of fifteen percent (15%) of Consolidated Net Tangible
Assets and such other amounts permitted by the foregoing clauses; provided that
at the time such Lien is created, all of the obligations of the Borrower arising
under the Loan Documents will be secured pari passu with the obligations such
Lien is securing pursuant to documentation mutually agreed between the Borrower
and the Administrative Agent.

Each of the foregoing paragraphs (a) through (ff) shall also be deemed to permit
(i) appropriate Uniform Commercial Code and other similar filings to perfect the
Liens permitted by such paragraph and (ii) Liens on the products and proceeds
(including insurance, condemnation and eminent domain proceeds) of and
accessions to, and contract or other rights (including rights under insurance
policies and product warranties) derivative of or relating to, the property
permitted to be encumbered under such paragraph, but subject to the same
restrictions and limitations herein set forth as to Liens on such property
(including the requirement that such Liens on products, proceeds, accessions and
rights secure only the specified obligations, and in the amount, that such
property is permitted to secure).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
as defined in Section 3(2) of ERISA currently maintained by, or in the event
such plan has terminated, to which contributions have been made or an obligation
to make such contributions has accrued during any of the five plan years
preceding the date of the termination of such plan by, the Borrower or any ERISA
Affiliate of the Borrower subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank, N.A. as its prime rate in effect at its principal office in
New York, New York. Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Proved Reserves” means “proved oil and gas reserves”, as such term is defined
pursuant to Rule 4-10(a) of Regulation S-X of the Securities and Exchange Act of
1934, as amended, and its implementing regulations at 17 C.F.R. § 210.4-10(a).

“PV” means the calculation of the net present value of projected future cash
flows from Proved Reserves of the Borrower and its consolidated Subsidiaries
based upon the most recently delivered Reserve Report (using a discount rate of
9% and the arithmetical average of the customary price deck of Citigroup Global
Markets Inc., Bank of America, N.A., Barclays Bank PLC and J.P. Morgan
Securities LLC as of the effective date of such Reserve Report and giving effect
to the Borrower’s hedging arrangements), and using future capital and lease
operating cost assumptions proposed by the Borrower and reasonably acceptable to
the Administrative Agent. For purposes of calculating the PV, a maximum of 35%
of the PV value will be included from Proved Reserves that are not proved
developed producing reserves and no PV value will be included from reserves
located in countries other than the United States and Canada. If, during any
period between the effective dates of the Reserve Reports, the aggregate

 

19



--------------------------------------------------------------------------------

value, as set forth in the most recent Reserve Report, of Oil and Gas Properties
disposed of by the Borrower and its consolidated Subsidiaries shall exceed
$200,000,000 in the aggregate, then the PV for such period shall be reduced from
time to time, by an amount equal to the value assigned such Oil and Gas
Properties, in the most recent calculation of the PV for such period (or if no
value was assigned, by an amount agreed to by the Borrower and Administrative
Agent). In the case of a purchase of Proved Reserves for an aggregate purchase
price in excess of $100,000,000 by the Borrower or any consolidated Subsidiary
during such period, at the option the Borrower, the PV shall be increased by an
amount agreed to by the Borrower and the Administrative Agent. PV shall reflect
the deferred revenue with respect to production payments included in
Indebtedness, at a value that is equal to the amount of deferred revenues so
included in Indebtedness.

“Recipient” means the Administrative Agent and any Lender Party, as applicable.

“Register” has the meaning set forth in Section 9.05(c).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, members, partners, employees,
agents and advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time, as such definition may be
modified from time to time in accordance with Section 9.03 hereof.

“Reserve Report” means a report by the Borrower with respect to the Proved
Reserves of Oil and Gas Properties of the Borrower and its Subsidiaries and
audited at least as to 70% of the PV of such Oil and Gas Properties by Ryder
Scott Company, Netherland, Sewell & Associates, Inc., DeGolyer & MacNaughton,
Miller and Lents, Ltd. or another independent engineering firm selected by the
Borrower and reasonably acceptable to the Administrative Agent.

“Responsible Officer” means with respect to any other Person, the president,
chief executive officer, chief financial officer, the general counsel, any vice
president, the secretary, any assistant secretary, the treasurer, any assistant
treasurer, or the controller of such Person or any other officer designated as a
“Responsible Officer” by the board of directors (or equivalent governing body)
of such Person.

“Revolving Loan” means a Loan made pursuant to Section 2.02.

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw Hill
Companies, Inc. or its successor.

“Sale and Leaseback Transaction” of any Person means any arrangement entered
into by such Person or any Subsidiary of such Person, directly or indirectly,
whereby such Person or any Subsidiary of such Person shall sell or transfer any
property, whether now owned or hereafter acquired to any other Person (a
“Transferee”), and whereby such first Person or any Subsidiary of such first
Person shall then or thereafter rent or lease as lessee such property or any
part thereof or rent or lease as lessee from such Transferee or any other Person
other property which such first Person or any Subsidiary of such first Person
intends to use for substantially the same purpose or purposes as the property
sold or transferred.

 

20



--------------------------------------------------------------------------------

“Sanction” means any applicable economic or financial sanction or trade embargo
administered or enforced by the United States Government (including without
limitation, OFAC), Her Majesty’s Treasury of the United Kingdom, the United
Nations Security Council or the European Union.

“Sanctioned Country” means a country subject to a Sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time, or subject to any other Sanctions
program of the United States of America, the United Nations Security Council,
the European Union or Her Majesty’s Treasury of the United Kingdom.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or any successor list from
time to time, (c) a Person named on the lists maintained by the European Union
available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or any
successor list from time to time, (d) a Person named on the lists maintained by
Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or any successor list
from time to time, or (e) (i) an agency of the government of a Sanctioned
Country, (ii) an organization controlled by a Sanctioned Country, or (iii) a
person resident in a Sanctioned Country, to the extent subject to a Sanctions
program administered by the United States of America, the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom.

“Senior Notes” means any senior unsecured notes issued by the Borrower
constituting Material Indebtedness.

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature
and (d) such Person is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Person’s property
would constitute an unreasonably small capital. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Specified Escrow Arrangements” means cash deposits at one or more financial
institutions for the purpose of funding any potential shortfall in the daily net
cash position of the Borrower or any of its Subsidiaries.

“Subsidiary” means, with respect to any specified Person:

(a) any corporation, association or other business entity (other than a
partnership or limited liability company) of which more than 50% of the total
voting power of Voting Stock is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and

 

21



--------------------------------------------------------------------------------

(b) any partnership (whether general or limited) or limited liability company
(i) the sole general partner or member of which is such Person or a Subsidiary
of such Person, or (ii) if there is more than a single general partner or
member, either (A) the only managing general partners or managing members of
which are such Person or one or more Subsidiaries of such Person (or any
combination thereof) or (B) such Person owns or controls, directly or
indirectly, a majority of the outstanding general partner interests, member
interests or other Voting Stock of such partnership or limited liability
company, respectively. Unless the context otherwise requires, references herein
to “Subsidiary” or “Subsidiaries” are to a Subsidiary or Subsidiaries of the
Borrower.

Notwithstanding the foregoing, none of the following shall be deemed to be a
Subsidiary of the Borrower at any time: any International Subsidiary or any
Non-Recourse Subsidiary.

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans. The amount of the Swingline Commitment is $100,000,000.

“Swingline Due Date” has the meaning set forth in Section 2.10(a).

“Swingline Exposure” means at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means Citibank, N.A.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Transactions” means the signature and delivery by the Borrower of this
Agreement, the borrowing of Loans, and the issuance of Letters of Credit
hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.17(f).

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors (or similar
governing body) of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”) and by Class (e.g., a “Revolving Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Type (e.g., a “Eurodollar Borrowing”) or by Class (e.g., a “Revolving
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

22



--------------------------------------------------------------------------------

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

Section 1.04 Accounting Terms; GAAP. All accounting terms not specifically
defined shall be construed in accordance with GAAP. To the extent there are any
changes in accounting standards from December 31, 2013, the financial condition
covenants set forth herein will continue to be determined in accordance with
accounting standards in effect on December 31, 2013, as applicable, until such
time, if any, as such financial covenants are adjusted or reset to reflect such
changes in accounting standards and such adjustments or resets are agreed to in
writing by the Borrower and the Administrative Agent (after consultation with
the Required Lenders).

ARTICLE II

THE CREDITS

Section 2.01 Commitments.

(a) Loans. Subject to the terms and conditions set forth herein, each Lender
agrees to make Revolving Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
(i) such Lender’s Credit Exposure exceeding such Lender’s Commitment or (ii) the
sum of the total Credit Exposures exceeding the Aggregate Commitments. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Revolving Loans.

(b) [Reserved].

(c) Increase in Commitments.

(i) The Borrower shall have the option, without the consent of the Lenders, from
time to time to cause one or more increases in the Aggregate Commitments by
adding to this Agreement one or more financial institutions as Lenders
(collectively, the “New Lenders”) or by allowing one or more Lenders to increase
their respective Commitments, in each case, subject to the prior approval of the
Administrative Agent and the Issuing Banks (such approval not to be unreasonably
withheld),; provided however that: (A) prior to and after giving effect to the
increase, no Default or Event of Default shall have occurred hereunder and be
continuing, (B) no such increase shall cause the Aggregate Commitments to exceed
$1,800,000,000, (C) no Lender’s

 

23



--------------------------------------------------------------------------------

Commitment shall be increased without such Lender’s consent, and (D) such
increase shall be evidenced by a commitment increase agreement in form and
substance reasonably acceptable to the Administrative Agent and executed by the
Borrower, the Administrative Agent, the New Lenders, if any, and Lenders
increasing their Commitments, if any, and which shall indicate the amount and
allocation of such increase in the Aggregate Commitments and the effective date
of such increase (the “Increase Effective Date”). Each financial institution
that becomes a New Lender pursuant to this Section by the execution and delivery
to the Administrative Agent of the applicable commitment increase agreement
shall be a “Lender” for all purposes under this Agreement on the applicable
Increase Effective Date. The Borrower shall borrow and prepay Loans on each
Increase Effective Date (and pay any additional amounts required pursuant to
Section 2.16) to the extent necessary to keep the outstanding Revolving Loans of
each Lender ratable with such Lender’s revised Applicable Percentage after
giving effect to any nonratable increase in the Aggregate Commitments under this
Section.

(ii) As a condition precedent to each increase pursuant to subsection (c)(i)
above, the Borrower shall deliver to the Administrative Agent, to the extent
requested by the Administrative Agent, the following in form and substance
reasonably satisfactory to the Administrative Agent:

(A) a certificate dated as of the Increase Effective Date, signed by a
Responsible Officer of the Borrower certifying that each of the conditions to
such increase set forth in this Section 2.01(c) shall have occurred and been
complied with and that, before and after giving effect to such increase, (1) the
representations and warranties (other than Added L/C Representations) contained
in this Agreement and the other Loan Documents are true and correct in all
material respects on and as of the Increase Effective Date after giving effect
to such increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date, and (2) no Default or Event of
Default exists and is continuing;

(B) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of a Responsible Officer of the Borrower as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of such Responsible Officer thereof authorized to act as a
Responsible Officer in connection with such increase agreement, and such
documents and certifications as the Administrative Agent may reasonably require
to evidence that the Borrower is validly existing and in good standing in its
jurisdiction of organization; and

(C) a favorable customary opinion of counsel to the Borrower, relating to such
increase agreement, addressed to the Administrative Agent and each Lender if
requested by the Administrative Agent or such Lenders.

(iii) The Borrower shall have the option, by agreement with any Lender to
(A) after consultation with the Administrative Agent, cause such Lender to
become or cease to be an Issuing Bank under this Agreement and (B) increase or
decrease the Letter of Credit Commitment of any Lender as an Issuing Bank.

Section 2.02 Revolving Loans and Borrowings.

(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

24



--------------------------------------------------------------------------------

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the Aggregate Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of 24
Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Revolving
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

Section 2.03 Requests for Borrowings. To request a Revolving Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 12:00 noon, New
York City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 12:00 noon, New York City
time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
fax or emailed pdf to the Administrative Agent of a written Borrowing Request
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Revolving Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

25



--------------------------------------------------------------------------------

Section 2.04 [Reserved].

Section 2.05 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans in dollars to the Borrower from time to time
during the Availability Period in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding the Swingline Commitment or (ii) the total
Credit Exposures exceeding the total Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans. Each Swingline Loan shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided, that a Swingline
Loan may be in an aggregate amount that is equal to the entire available balance
of the Swingline Commitment or that is required to finance the reimbursement of
an LC Disbursement as contemplated by Section 2.06(e).

(b) To request a Swingline Loan, the Borrower shall notify the Swingline Lender
(with a copy to the Administrative Agent) of such request by telephone
(confirmed by telecopy), not later than 1:00 p.m., New York City time, on the
day of a proposed Swingline Loan. Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and amount of
the requested Swingline Loan. The Swingline Lender will make such amount
received available to the Borrower by means of a credit to the general deposit
account of the Borrower with the Administrative Agent (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the applicable Issuing Bank) by
3:00 p.m., New York City time, on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this Section 2.05(c) is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this Section 2.05(c) by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lenders the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this Section 2.05(c),
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this Section 2.05(c) and to the
Swingline Lender, as their interests may appear; provided that any such payment
so remitted shall be

 

26



--------------------------------------------------------------------------------

repaid to the Swingline Lender or to the Administrative Agent, as applicable, if
and to the extent such payment is required to be refunded to the Borrower for
any reason. The purchase of participations in a Swingline Loan pursuant to this
Section 2.05(c) shall not relieve the Borrower of any default in the payment
thereof.

(d) Except to the extent the Swingline Exposure of a Defaulting Lender has been
reallocated pursuant to clause (e) below, the Swingline Lender shall not be
obligated to make any Swingline Loan at a time when any other Lender is a
Defaulting Lender, unless such Swingline Lender has entered into arrangements
(which may include the delivery of cash collateral) with the Borrower or such
Defaulting Lender which are satisfactory to such Swingline Lender in its sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender. Any cash collateral provided pursuant to this clause (d) shall be
deposited in an interest bearing account promptly after the execution of the
appropriate deposit account agreement and establishment of such account from
which the Administrative Agent will release interest to the Borrower on a
periodic basis.

(e) If a Lender becomes, and during the period it remains, a Defaulting Lender,
(i) the Swingline Exposure of such Defaulting Lender will, subject to the
limitation in the first proviso below, automatically be reallocated (effective
on the day such Lender becomes a Defaulting Lender) among the Non-Defaulting
Lenders pro rata in accordance with their respective Commitments; provided that
(A) the sum of each Non-Defaulting Lender’s total Credit Exposure may not in any
event exceed the Commitment of such Non-Defaulting Lender as in effect at the
time of such reallocation and (B) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, the Issuing Banks, the
Swingline Lender or any other Lender may have against such Defaulting Lender or
cause such Defaulting Lender to be a Non-Defaulting Lender and (ii) promptly on
demand by the Swingline Lender from time to time, the Borrower shall prepay
Swingline Loans in an amount of the Swingline Exposure of such Defaulting Lender
(after giving effect to clause (i) of this Section 2.05(e)).

Section 2.06 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance, amendment, and/or renewal of, and, subject to this
Section 2.06, each Issuing Bank agrees to issue, amend and/or renew (as
applicable), Letters of Credit under the Commitments for the Borrower’s own
account or for the account of any Subsidiary of it, in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, an Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. For the avoidance of doubt, any representations,
warranties and events of default in any such letter of credit application or
other agreement shall have no effect. Notwithstanding that a Letter of Credit
issued or outstanding hereunder is in support of any obligations of, or is for
the account of, a Subsidiary of the Borrower, the Borrower requesting a Letter
of Credit for a Subsidiary of it shall be obligated to reimburse the applicable
Issuing Bank hereunder for any and all drawings under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of its Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of its
Subsidiaries.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (unless
automatically renewed by its terms) or extension of an outstanding Letter of
Credit), the Borrower shall hand deliver or fax (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to the applicable Issuing Bank and the Administrative Agent three
Business Days (or such shorter period as may be acceptable to such Issuing

 

27



--------------------------------------------------------------------------------

Bank) in advance of the requested date of issuance, amendment, renewal (unless
automatically renewed by its terms) or extension, a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by such Issuing Bank,
the Borrower also shall submit a letter of credit application on such Issuing
Bank’s standard form in connection with any request for a Letter of Credit. No
Letter of Credit shall be issued, amended, renewed or extended unless (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure in respect of all
Letters of Credit issued by the Issuing Banks does not exceed the aggregate of
all Letter of Credit Commitments at such time, (ii) the LC Exposure in respect
of all Letters of Credit issued by any Issuing Bank does not exceed the Letter
of Credit Commitment of such Issuing Bank at such time, and (iii) the sum of the
total Credit Exposures shall not exceed the Aggregate Commitments. In addition,
no Issuing Bank shall be under any obligation to issue any Letter of Credit if
any law or regulation applicable to such Issuing Bank shall prohibit the
issuance of such Letter of Credit. No Issuing Bank shall be under any obligation
to amend or extend any Letter of Credit if such Issuing Bank would have no
obligation at such time to issue the Letter of Credit in its amended form under
the terms hereof.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
seven Business Days prior to the Maturity Date; provided, if the Borrower so
requests, an Issuing Bank may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter of
Credit must permit such Issuing Bank to prevent any such renewal at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than
(A) thirty (30) days before the end of such twelve-month period, or (B) such
later date to be agreed upon at the time such Letter of Credit is issued (the
“Nonrenewal Notice Date”). Once an Auto-Renewal Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require)
such Issuing Bank to permit the renewal of such Letter of Credit at any time
prior to the date set forth in clause (ii) of this Section 2.06(c); provided
that the expiry date of such Letter of Credit shall be no later than the date
set forth in clause (ii) of this Section 2.06(c).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, each Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Aggregate
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

28



--------------------------------------------------------------------------------

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement on
the date that such LC Disbursement is made, if the Borrower shall have received
notice of such LC Disbursement prior to 9:00 a.m., New York City time, on such
date, or, if such notice has not been received by the Borrower prior to such
time on such date, then on the Business Day immediately following the day that
the Borrower receives such notice; provided that the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
Sections 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or a Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the applicable Issuing Bank the amounts so received by it from the
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and the applicable Issuing Bank as their interests
may appear. Any payment made by a Lender pursuant to this paragraph to reimburse
an Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans or Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of an
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit

 

29



--------------------------------------------------------------------------------

comply with the terms thereof. The parties hereto expressly agree that, in the
absence of gross negligence or willful misconduct on the part of an Issuing Bank
(as finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The applicable Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by fax
or such electronic communication that has been approved by the applicable
Issuing Bank) of such demand for payment and whether such Issuing Bank has made
or will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any
time, after consultation with the Administrative Agent, by written agreement
among the Borrower, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees owed by it and accrued for the account of the
replaced Issuing Bank pursuant to Section 2.12(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization.

(i) If any Event of Default shall occur and be continuing and if the maturity of
the Loans has been accelerated pursuant to Article VII, on the Business Day that
the Borrower receives notice from the Administrative Agent upon written request
of the Required Lenders demanding Cash Collateralization pursuant to this
paragraph, the Borrower shall Cash Collateralize an amount in cash equal to the
LC Exposure for all outstanding Letters of Credit

 

30



--------------------------------------------------------------------------------

requested by it as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to Cash Collateralize the LC Exposure shall become
effective immediately, and such Cash Collateral shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default described in clause (g) or (h) of Article VII. Such deposit
shall be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Banks for LC Disbursements for which they have not been reimbursed by the
Borrower and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 51% of the total
LC Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. To the extent not applied as aforesaid, any cash collateral provided
hereunder shall be returned in full to the Borrower within three Business Days
after all Events of Default have been cured or waived or, in full or in part, as
necessary to cause the amount of such cash collateral not to exceed the
aggregate LC Exposure.

(ii) If any Lender becomes, and during the period it remains, a Defaulting
Lender, if any Letter of Credit is at the time outstanding, any Issuing Bank
(unless such Issuing Bank is a Defaulting Lender), except to the extent the
Commitments have been reallocated pursuant to Section 2.06(k), by notice to the
Borrower which requested or has requested the issuance of such Letters of Credit
through the Administrative Agent, may require such Borrower to Cash
Collateralize within seven (7) Business Days the obligations of the Borrower to
the Issuing Banks in respect of such Letters of Credit in an amount equal to the
aggregate amount of the unreallocated obligations (contingent or otherwise) of
such Defaulting Lender in respect thereof, or to make other arrangements
satisfactory to the Administrative Agent and to the applicable Issuing Bank(s)
in their sole discretion to protect them against the risk of non-payment by such
Defaulting Lender. Any cash collateral provided pursuant to this clause
(ii) shall be deposited in an interest bearing account promptly after the
execution of the appropriate deposit account agreement and establishment of such
account from which the Administrative Agent will release interest to the
Borrower on a periodic basis.

(k) Reallocation of Defaulting Lender Commitment, Etc. If a Lender becomes, and
during the period it remains, a Defaulting Lender, the LC Exposure of such
Defaulting Lender will, subject to the limitation in the first proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Commitments; provided that (a) the sum of each Non-Defaulting
Lender’s total Credit Exposure may not in any event exceed the Commitment of
such Non-Defaulting Lender as in effect at the time of such reallocation and
(b) neither such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto will constitute a waiver or release of any claim the Borrower,
the Administrative Agent, the Issuing Banks or any other Lender may have against
such Defaulting Lender or cause such Defaulting Lender to be a Non-Defaulting
Lender. Except to the extent the LC Exposure of a Defaulting Lender has been
reallocated pursuant to this paragraph or Cash Collateralized pursuant to
Section 2.06(j)(ii), no Issuing Bank shall be obligated to issue, amend, or
renew any Letter of Credit if a Lender becomes, and during the period it
remains, a Defaulting Lender.

 

31



--------------------------------------------------------------------------------

(l) Addition of Letters of Credit. If (i) an Issuing Bank has, at the request of
the Borrower, issued a letter of credit in Dollars other than under this
Agreement, (ii) the Borrower decides to add such letter of credit (an “Added
Letter of Credit”) to this Agreement as a Letter of Credit and (iii) such
Issuing Bank consents in writing (such consent, and any funding of a draw under
such letter of credit, are deemed made by such Issuing Bank in reliance on the
agreements of the other Lenders pursuant to this Section 2.06) to such letter of
credit becoming an Added Letter of Credit, then the Borrower shall give the
Administrative Agent and such Issuing Bank at least three Business Days’ (or
such shorter period as agreed to by the Administrative Agent and such Issuing
Bank) prior notice requesting that such letter of credit be so added, specifying
the Business Day such letter of credit is to be added to this Agreement and
attaching thereto a copy of such letter of credit, by hand delivering, faxing or
transmitting by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Bank, to the applicable Issuing Bank and the
Administrative Agent. On the Business Day so specified for such letter of
credit, such letter of credit shall become an Added Letter of Credit and become
a Letter of Credit deemed issued under this Agreement by the Issuing Bank
specified in the relevant notice (the date such letter of credit so becomes an
Added Letter of Credit being the “Added L/C Effective Date” for such letter of
credit), if and only if (and, in the case of clauses (A) and (B) below, upon
adding such letter of credit the Borrower shall be deemed to represent and
warrant that), (A) after giving effect to such inclusion (w) the LC Exposure in
respect of all Letters of Credit issued by the Issuing Banks does not exceed the
aggregate of all Letter of Credit Commitments at such time, (y) the LC Exposure
in respect of all Letters of Credit issued by any Issuing Bank does not exceed
the Letter of Credit Commitment of such Issuing Bank at such time and (z) the
sum of the total Credit Exposures shall not exceed the Aggregate Commitments,
(B) such letter of credit complies in all other respects with this Section 2.06,
and (C) such Issuing Bank notifies the Administrative Agent, on or before such
Added L/C Effective Date, that such letter of credit is or will become, as of
such Added L/C Effective Date, an Added Letter of Credit.

Section 2.07 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 1:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.05. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account designated by the Borrower in
the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with this Section 2.07 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to ABR Loans. If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender

 

32



--------------------------------------------------------------------------------

pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

Section 2.08 Interest Elections.

(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery, fax or
emailed pdf to the Administrative Agent of a written Interest Election Request
signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default

 

33



--------------------------------------------------------------------------------

has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Revolving Borrowing of the Borrower may
be converted to or continued as a Eurodollar Borrowing and (ii) unless repaid,
each Eurodollar Revolving Borrowing of the Borrower shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

Section 2.09 Termination and Reduction of Commitments.

(a) Unless previously terminated, the Aggregate Commitments shall terminate on
the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Commitments or the Letter of Credit Commitments; provided that
(i) each reduction of the Aggregate Commitments or the Letter of Credit
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000, (ii) the Borrower shall not terminate or reduce the
Aggregate Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the sum of the Credit Exposures would
exceed the Aggregate Commitments, (iii) the Borrower shall not terminate or
reduce the Letter of Credit Commitments if the LC Exposure would exceed the
Letter of Credit Commitments, as so reduced, (iv) the amount of the Letter of
Credit Commitment of any Issuing Bank shall not be reduced to an amount which is
less than the aggregate amount of LC Exposure in respect of all Letters of
Credit issued or deemed issued by such Issuing Bank; and (v) the Aggregate
Commitments shall not be reduced to an amount which is less than the aggregate
amount of the Letter of Credit Commitments, unless the Letter of Credit
Commitments are correspondingly reduced at the same time.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Commitments or the Letter of Credit
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Aggregate Commitments
or the Letter of Credit Commitments delivered by the Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities or
another event, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
Aggregate Commitments or the Letter of Credit Commitments shall be permanent;
provided that nothing in this provision shall affect the Borrower’s ability to
increase the Letter of Credit Commitments pursuant to Section 2.01(c)(iii). Each
reduction of the Aggregate Commitments shall be made ratably among the Lenders
in accordance with their respective Commitments, except as provided in clause
(d) below. Each reduction of the Letter of Credit Commitments being made in
conjunction with a reduction of the Aggregate Commitments pursuant to
Section 2.09(b)(v) above shall be made ratably among the Issuing Banks in
accordance with their respective Letter of Credit Commitments.

(d) The Borrower may terminate the unused amount of the Commitment and Letter of
Credit Commitment of a Defaulting Lender upon one Business Day’s prior notice to
the Administrative Agent (which will promptly notify the Lenders thereof),
provided that such termination will not be deemed to be a waiver or release of
any claim the Borrower, the Administrative Agent, the Issuing Banks or any
Lender may have against such Defaulting Lender.

(e) Notwithstanding the foregoing, all of the provisions of the Loan Documents
which by their terms survive termination of the Commitments of the Borrower,
including, without limitation, those provisions set forth in Section 9.06, shall
survive and not be deemed terminated, but shall remain in full force and effect.

 

34



--------------------------------------------------------------------------------

Section 2.10 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the ratable account of each Lender the then unpaid
principal amount of each Revolving Loan (and all accrued and unpaid interest
thereon) made to the Borrower on the Maturity Date and (ii) with respect to
Swingline Loans made to it, to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Maturity Date and the
Swingline Due Date. “Swingline Due Date” means for each Swingline Loan, the next
Business Day from the date the Swingline Loan has been disbursed. On each date
that a Revolving Borrowing is made, the Borrower shall repay the amount of any
outstanding Swingline Loans that exceeds $20,000,000.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans made to the
Borrower in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender and substantially
in the form of note attached hereto as Exhibit E. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.05) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

Section 2.11 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by hand delivery, fax or emailed pdf) of any prepayment hereunder not later than
11:00 a.m., New York City time, on (i) in the case of prepayment of an ABR
Borrowing, the date of prepayment and (ii) in the case of a Eurodollar
Borrowing, the date that is one Business Day prior to the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, any such notice of prepayment may be conditioned upon the
effectiveness of other credit facilities or another event. Promptly following
receipt

 

35



--------------------------------------------------------------------------------

of any such notice relating to a Borrowing, the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

Section 2.12 Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender (other than a Defaulting Lender) a commitment fee (based on the
Commitment Rate then in effect as set forth in the definition of “Applicable
Rate”) on the daily average unused amount of the Commitment of such Lender
without giving effect to such Lender’s Swingline Exposure for the period from
and including the Closing Date up to, but excluding, the date on which the
Aggregate Commitments have been terminated at the Applicable Rate for commitment
fees. Accrued commitment fees shall be payable in arrears on the last Business
Day of March, June, September and December of each year and on the date on which
the Aggregate Commitments terminate, commencing on the first such date to occur
after the Closing Date. All commitment fees shall be computed on the basis of a
year of 365 days (or 366 days in a leap year) and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender (other than a Defaulting Lender) a participation fee with respect
to its participations in Letters of Credit (other than with respect to Letters
of Credit which have been Cash Collateralized to the extent of such Cash
Collateralization) issued at the request of the Borrower, which shall accrue at
the same Applicable Rate as interest on Eurodollar Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Closing Date to but excluding the date on which such Lender ceases to have any
LC Exposure, and (ii) to the applicable Issuing Bank a fronting fee, which shall
accrue at the rate of 0.15% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the date on which there ceases to be any LC Exposure, as well as such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable quarterly
on the third Business Day following the last day of March, June, September and
December of each year, commencing on the first such date to occur after the
Closing Date; provided that all such fees shall be payable on the date on which
the Aggregate Commitments terminate and any such fees accruing after the date on
which the Aggregate Commitments terminate shall be payable on demand. Any other
fees payable to the Issuing Banks pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). All fees accrued on a letter of credit that becomes
an Added Letter of Credit, to but excluding the Added L/C Effective Date for
such Added Letter of Credit shall be for the account of the entity that issued
such Added Letter of Credit, and all fees accruing on such letter of credit on
and after such Added L/C Effective Date shall be for the account of the relevant
Issuing Bank thereof and the Lenders as provided herein.

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent set forth in the applicable Fee Letter
between the Borrower and the Administrative Agent.

 

36



--------------------------------------------------------------------------------

(d) The Borrower agrees to pay to the Joint Lead Arrangers, for their own
account, fees payable in the amounts and at the times separately agreed upon
among the Borrower and the Joint Lead Arrangers set forth in the applicable Fee
Letter among the Borrower and the Joint Lead Arrangers.

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of facility
fees and participation fees, to the Lenders or the Joint Lead Arrangers, as
applicable. Fees paid shall not be refundable under any circumstances.

(f) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to this Section 2.12 (without
prejudice to the rights of the Lenders other than Defaulting Lenders in respect
of such fees) nor shall any such fee be payable by the Borrower, provided that
(a) for the avoidance of doubt and without duplication of fees, to the extent
that a portion of the Swingline Exposure or the LC Exposure of such Defaulting
Lender is reallocated to the Non-Defaulting Lenders pursuant to Section 2.05(e)
or Section 2.06(k), respectively, such fees that would have accrued for the
benefit of such Defaulting Lender will instead accrue for the benefit of and be
payable to such Non-Defaulting Lenders (other than with respect to Letters of
Credit which have been Cash Collateralized to the extent of such Cash
Collateralization), pro rata in accordance with their respective Commitments,
and (b) to the extent any portion of such Swingline Exposure or LC Exposure
cannot be so reallocated, such fees will instead accrue for the benefit of and
be payable to the Issuing Banks as their interests appear (and the pro rata
payment provisions of Section 2.18 will automatically be deemed adjusted to
reflect the provisions of this Section).

Section 2.13 Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest on each day at
the Alternate Base Rate for such day plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) The Swingline Loans shall bear interest on each day at the Alternate Base
Rate for such day plus the Applicable Rate.

(d) Notwithstanding the foregoing, upon the occurrence and during the
continuance of any Event of Default with respect to the Borrower, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other overdue amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Aggregate Commitments;
provided that (i) interest accrued pursuant to paragraph (d) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

 

37



--------------------------------------------------------------------------------

(f) All interest determined by reference to the LIBO Rate or clauses (b) or
(c) of the definition of Alternate Base Rate shall be computed on the basis of a
year of 360 days, and all other interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate or LIBO Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.

(g) The Borrower shall pay to each Lender, so long as such Lender shall be
required under regulations of the Board of Governors of the Federal Reserve
System of the United States of America to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Borrowing of such
Lender during such periods as such Borrowing is a Eurodollar Borrowing, from the
date of such Borrowing until such principal amount is paid in full, at an
interest rate per annum equal at all times to the remainder obtained by
subtracting (i) the LIBO Rate for the Interest Period in effect for such
Eurodollar Borrowing from (ii) the rate obtained by dividing such LIBO Rate by a
percentage equal to 100% minus the Eurodollar Rate Reserve Percentage of such
Lender for such Interest Period. Such additional interest shall be determined by
such Lender. The Borrower shall from time to time, within 15 days after demand
(which demand shall be accompanied by a certificate comporting with the
requirements set forth in Section 2.15(c)) by such Lender (with a copy of such
demand and certificate to the Administrative Agent) pay to the Lender giving
such notice such additional interest; provided, however, that the Borrower shall
not be required to pay to such Lender any portion of such additional interest
that accrued more than 90 days prior to any such demand, unless such additional
interest was not determinable on the date that is 90 days prior to such demand.

Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate, as applicable, for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate, as applicable, for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Revolving Borrowing
shall be ineffective, and (ii) if any Borrowing Request requests a Eurodollar
Revolving Borrowing, such Borrowing shall be made as an ABR Revolving Borrowing;
provided that if the circumstances giving rise to such notice affect only one
Type of Borrowings, then the other Type of Borrowings shall be permitted.

Section 2.15 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

 

38



--------------------------------------------------------------------------------

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
Party;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (c) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender Party or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender Party
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender Party
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender Party, the Borrower will, subject to paragraphs (c) and
(d) below, pay to such Lender Party such additional amount or amounts as will
compensate such Lender Party for such additional costs incurred or reduction
suffered, in each case to the extent applicable to the Loans or LC Exposure
related to the Borrower.

(b) Capital and Liquidity Requirements. If any Lender Party determines in good
faith that any Change in Law affecting such Lender Party or any lending office
of such Lender Party or such Lender Party’s holding company, if any, regarding
capital or liquidity requirements has the effect of reducing the rate of return
on such Lender Party’s capital or on the capital of such Lender Party’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender Party or such Lender Party’s holding company could
have achieved but for such Change in Law (taking into consideration such Lender
Party’s policies and the policies of such Lender Party’s holding company with
respect to capital adequacy or liquidity), then from time to time the Borrower
will, subject to paragraphs (c) and (d) below, pay to such Lender Party such
additional amount or amounts as will compensate such Lender Party or such Lender
Party’s holding company for any such reduction suffered, in each case to the
extent applicable to the Loans or LC Exposure related to the Borrower.

(c) Certificates for Reimbursement. A certificate of a Lender Party setting
forth the amount or amounts necessary to compensate such Lender Party or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section, showing the reasonably detailed computation thereof and delivered
to the Borrower shall be conclusive absent manifest error. Such certificate
shall further certify that such Lender Party is making similar demands of its
other similarly situated borrowers. The Borrower shall pay such Lender Party the
amount shown as owed by it and due on any such certificate within 10 days after
receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender Party to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender Party’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender Party pursuant to this
Section for any increased costs incurred or reductions suffered more than ninety
days prior to the date that such Lender Party notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender Party’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the ninety day period referred to above shall be extended to include the
period of retroactive effect thereof).

 

39



--------------------------------------------------------------------------------

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(b) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
(excluding loss of anticipated profits) attributable to such event. A
certificate of any Lender setting forth, in reasonable detail showing the
computation thereof, any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof, if
such certificate complies herewith.

Section 2.17 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if an applicable withholding agent shall be
required by applicable law to deduct any Taxes from such payments, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

(b) Payment of Other Taxes by Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes related to it
to the relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by Borrower. The Borrower shall indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) related to it
and paid by the applicable Recipient in connection with any Loan Document and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability that contains a
summary statement of the basis for such claim shall be delivered to the Borrower
by such Recipient (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender Party, and such
certificate shall be conclusive absent manifest error.

(d) Indemnification by the Lender Parties. Each Lender Party shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender Party (but only to the
extent that the Borrower has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the obligors
to do so), (ii) any Taxes attributable to such Lender Party’s failure to comply
with the provisions of Section

 

40



--------------------------------------------------------------------------------

9.05(d) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender Party, in each case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender Party by the Administrative Agent shall be
conclusive absent manifest error. Each Lender Party hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender Party under any Loan Document or otherwise payable by the
Administrative Agent to the Lender Party from any other source against any
amount due to the Administrative Agent under this paragraph (d).

(e) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall, to the extent it is legally entitled to do
so, deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation either set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(C)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of either Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

(B) any Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the Borrower or the
Administrative Agent) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of either Borrower or the Administrative Agent), whichever of
the following is applicable:

 

41



--------------------------------------------------------------------------------

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E (as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8 BEN-E (as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form W-8
BEN-E (as applicable); or

(4) to the extent a Foreign Lender is not for U.S. federal income tax purposes
considered the beneficial owner of any payment made under any Loan Document,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or IRS Form W-8 BEN-E (as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-4 on behalf of each such direct and
indirect partner.

(C) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (C), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement; and

(D) subject to the last sentence of clause (f)(i) of this Section 2.17, each
Lender shall deliver to the Borrower and the Administrative Agent, upon request,
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in United States federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
to be made.

 

42



--------------------------------------------------------------------------------

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.17 expires or becomes obsolete or
inaccurate in any respect, it shall promptly notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and promptly update such form or certification or promptly notify the Borrowers
and the Administrative Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 1:00
p.m., New York City time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the date of such payment or on the next succeeding Business Day for
purposes of calculating interest and fees thereon. All such payments shall be
made to the Administrative Agent at its offices at Citicorp North America, 399
Park Avenue, New York, New York 10043, Attention: WPX Energy, Inc. Account
Officer, except payments to be made directly to an Issuing Bank or the Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.04 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder,

 

43



--------------------------------------------------------------------------------

ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to this
subsection (c) may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) [Reserved].

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.06(d), 2.06(e), 2.07(b), or 9.04(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.13(f) or Section 2.15 or
if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Sections 2.13(f), 2.15 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. If the Borrower is required to make any payment under Sections 2.13(f),
2.15 or 2.17, the Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment. Subject to the foregoing, Lenders agree to use reasonable efforts to
select lending offices which will minimize Taxes and other costs and expenses
for the Borrower.

 

44



--------------------------------------------------------------------------------

(b) If any Lender requests compensation under Section 2.13(f) or Section 2.15,
or if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender is a Defaulting Lender, or if any Lender fails to approve an
amendment, waiver or other modification to this Agreement that requires the
approval of all Lenders and at least the Required Lenders have approved such
amendment, waiver or other modification, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.05), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent and the Issuing Banks, which consent
shall not unreasonably be withheld or delayed, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.16), from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.13(f) or Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. If any Lender refuses to assign and delegate all
its interests, rights and obligations under this Agreement after the Borrower
has required such Lender to do so as a result of a claim for compensation under
Section 2.13(f) or Section 2.15 or payments required to be made pursuant to
Section 2.17, such Lender shall not be entitled to receive such compensation or
required payments.

(c) If the Borrower, the Administrative Agent, the Issuing Bank and the
Swingline Lender agree in writing in their discretion that a Lender is no longer
a Defaulting Lender, as the case may be, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any amounts then held in the segregated account referred to in
Section 2.06(k)), such Lender will, to the extent applicable, purchase at par
such portion of outstanding Loans of the other Lenders and/or make such other
adjustments as the Administrative Agent may determine to be necessary to cause
the Credit Exposure of the Lenders to be on a pro rata basis in accordance with
their respective Commitments, whereupon such Lender will cease to be a
Defaulting Lender and will be a Non-Defaulting Lender (and such Credit Exposure
of each Lender will automatically be adjusted on a prospective basis to reflect
the foregoing); provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender having been
a Defaulting Lender.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower, solely with respect to itself and, to the extent set forth below,
its Subsidiaries, represents and warrants to the Lenders that, on the Closing
Date, on the date of each Borrowing or borrowing of a Swingline Loan by the
Borrower, or issuance or increase in the amount of any Letter of Credit for the
Borrower and each Added L/C Effective Date, except with respect to Sections 3.08
and 3.09 in each case as specified therein, which shall only be represented and
warranted as of the Closing Date as provided therein:

 

45



--------------------------------------------------------------------------------

Section 3.01 Organization; Powers. The Borrower and each of its Material
Subsidiaries is validly existing and (if applicable) in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business in all material respects as now conducted and
is qualified to do business in, and (if applicable) is in good standing in,
every jurisdiction where such qualification is required, except where the
failure to do so or to be validly existing and in good standing or to have such
power and authority, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

Section 3.02 Authorization; Enforceability. The Transactions and the performance
of its obligations contemplated thereby are within the Borrower’s corporate
powers and have been duly authorized by all corporate action. This Agreement has
been duly executed and delivered by the Borrower and constitutes a legal, valid
and binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

Section 3.03 Governmental Approvals; No Conflicts. No material authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority is required for the due execution, delivery and performance by the
Borrower of any Loan Document to which it is a party, or the consummation of the
transactions contemplated thereby. The execution, delivery and performance by
the Borrower of the Loan Documents to which it is shown as being a party and the
consummation of the transactions contemplated thereby do not contravene (i) the
Borrower’s organizational documents or (ii) any law or any restriction under any
material agreement binding on or affecting the Borrower and will not result in
or require the creation or imposition of any Lien prohibited by this Agreement.

Section 3.04 Financial Condition. The Borrower has heretofore furnished to the
Lenders its consolidated balance sheet and statements of income and cash flows
(a) as of and for the fiscal year ended December 31, 2013, reported on by
Ernst & Young LLP, independent public accountants, and (b) as of and for the
fiscal quarter and the portion of the fiscal year ended June 30, 2014. Such
financial statements (i) were prepared in accordance with GAAP, except as
otherwise expressly noted therein, and (ii) present fairly, in all material
respects, the financial position and results of operations and cash flows of the
businesses of the Borrower and its consolidated subsidiaries as of such dates
and for such periods in accordance with GAAP.

Section 3.05 Properties. Each of the Borrower and its Subsidiaries has, subject
to Permitted Liens, good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for any failure, defect
or other matter that could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.

Section 3.06 Litigation. Except as set forth in the annual report on Form 10-K
for the year ended December 31, 2013 of the Borrower or the quarterly reports on
Form 10-Q filed subsequent thereto but prior to the Closing Date or the
registration statement on Form S-1 of the Borrower filed prior to the Closing
Date, there are no actions, suits, investigations or other proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened in writing against or affecting the
Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that purport to adversely affect the legality, validity and enforceability
of the Loan Documents and are non-frivolous (as reasonably determined by the
Administrative Agent); provided, that this representation, when made, shall not
constitute an admission

 

46



--------------------------------------------------------------------------------

that any action, suit, investigation or other proceeding set forth in any annual
report on Form 10-K, any quarterly report on Form 10-Q or the registration
statement on Form S-1 referred to above would result in a Material Adverse
Effect due to an adverse determination, if any.

Section 3.07 Environmental Matters. Except as set forth in the annual report on
Form 10-K for the year ended December 31, 2013 of the Borrower or the quarterly
reports on Form 10-Q filed subsequent thereto but prior to the Closing Date or
the registration statement on Form S-1 of the Borrower filed prior to the
Closing Date, the Borrower and its Subsidiaries have reasonably concluded that
they: (a) are in compliance with all applicable Environmental Laws, except to
the extent that any non-compliance would not reasonably be expected to have a
Material Adverse Effect; (b) are not subject to any judicial, administrative,
government, regulatory or arbitration proceeding alleging the violation of any
applicable Environmental Laws, except to the extent that any such proceeding
would not reasonably be expected to have a Material Adverse Effect; (c) are not
subject to any federal, state, local or foreign review, audit or investigation
which would reasonably be expected to lead to a proceeding referred to in
(b) above that would reasonably be expected to have a Material Adverse Effect;
(d) have no actual knowledge that any of their predecessors in title to any of
their property and assets are the subject of any currently pending federal,
state, local or foreign review, audit or investigation which would reasonably be
expected to lead to a proceeding referred to in (b) above that would reasonably
be expected to have a Material Adverse Effect; and (e) possess, and are in
compliance with, or have applied for, all approvals, licenses, permits, consents
and other authorizations which are necessary under any applicable Environmental
Laws to conduct their business, except to the extent that the failure to
possess, or be in compliance with, any of the foregoing would not reasonably be
expected to have a Material Adverse Effect.

Section 3.08 Disclosure. As of the Closing Date only, none of the written
reports, financial statements, certificates or other written information
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender on or prior to the Closing Date (as modified or supplemented by other
information so furnished on or prior to the Closing Date), taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading, provided that, with
respect to any projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
by the Borrower to be reasonable at the time (it being recognized, however, that
projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by any projections may
materially differ from the projected results). For purposes of this
Section 3.08, information that is disclosed in a Form 10-K, 10-Q, 8-K, or
definitive proxy materials filed by the Borrower with the Securities and
Exchange Commission shall be deemed to have been disclosed to the Administrative
Agent and the Lenders.

Section 3.09 Solvency. As of the Closing Date and on the date of any increase in
the Aggregate Commitments pursuant to Section 2.01(c) only, after giving effect
to the Transactions (including each Loan and each Letter of Credit) to be
consummated on such date, the Borrower, individually and together with its
Subsidiaries, is Solvent.

Section 3.10 Taxes. The Borrower and its Subsidiaries have filed or caused to be
filed all federal, state and material other Tax returns and reports required to
be filed, and have paid or caused to be paid all federal, state and material
Taxes due and payable, except (i) those which are being contested in good faith
by appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP or (ii) to the extent that the failure to so file or pay
would not reasonably be expected to result in a Material Adverse Effect. There
is no proposed Tax assessment against either Borrower or any Subsidiary that
would, individually or in the aggregate, have a Material Adverse Effect.

 

47



--------------------------------------------------------------------------------

Section 3.11 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect in respect of the Borrower.

Section 3.12 Investment Company Status. The Borrower is not an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

Section 3.13 Margin Securities. The Borrower is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulations U or X of the Board of Governors of the Federal Reserve System of
the United States of America), and no part of the proceeds of any Loan will be
used to purchase or carry any margin stock in violation of said Regulations U or
X or to extend credit to others for the purpose of purchasing or carrying margin
stock in violation of said Regulations U or X.

Section 3.14 Sanctions; Anti-Terrorism Laws; Anti-Money Laundering Laws;
Anti-Corruption Laws; PATRIOT Act.

(a) Neither any Letter of Credit nor any part of the proceeds of the Loans will
be used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or in a Sanctioned Country in any
manner that would result in any violation by Borrower or its Subsidiaries or, to
the knowledge of Borrower, by any Lender, any Joint Lead Arranger, the
Administrative Agent, or any Issuing Bank, of the Trading with the Enemy Act of
1917 (50 U.S.C. §§ 1-44), as amended, or the applicable regulations, rules, and
executive orders administered by OFAC, or any other similar applicable
Governmental Requirements.

(b) Neither the Borrower nor any Subsidiary, nor to the knowledge of the
Borrower, any of its Affiliates, officers, directors or employees (i) is, or is
controlled or 50% or more owned by, a Sanctioned Person, (ii) is located,
organized or resident in a country or territory that is, or whose government is,
the subject of any applicable sanctions program, including, without limitation,
a sanctions program administered by OFAC, or (iii) engages or will engage in any
dealings or transactions, or is or will be otherwise associated, with any such
Sanctioned Person that would result in any violation of the Trading with the
Enemy Act of 1917 (50 U.S.C. §§ 1-44), as amended, or the applicable
regulations, rules, and executive orders administered by OFAC, or any other
similar applicable Governmental Requirements.

(c) Each of the Borrower and its Subsidiaries is in compliance in all material
respects with any applicable Governmental Requirements relating to money
laundering or terrorist financing, including, without limitation, the Bank
Secrecy Act, 31 U.S.C. sections 5301 et seq.; the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Pub. L. 107-56 (the “Patriot Act”); Laundering of
Monetary Instruments, 18 U.S.C. section 1956; Engaging in Monetary Transactions
in Property Derived from Specified Unlawful Activity, 18 U.S.C. section 1957;
the Financial Recordkeeping and Reporting of Currency and Foreign Transactions
Regulations, 31 C.F.R. Part 103; and any similar Governmental Requirements
currently in force or hereafter enacted that are applicable to Borrower or its
Subsidiaries.

(d) The Borrower and each of its Subsidiaries is in compliance with all
applicable Anti-Corruption Laws, in all material respects. Neither any Letter of
Credit nor any part of the proceeds of the Loans has been or will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of any Anti-Corruption Laws.

 

48



--------------------------------------------------------------------------------

(e) Neither the Borrower nor any of its Subsidiaries is the subject of any
investigation, inquiry or enforcement proceedings by any governmental,
administrative or regulatory body regarding any offense or alleged offense under
any anti-corruption, anti-terrorism, or anti-money laundering laws in which
there is a reasonable possibility of a materially adverse decision, and no such
investigation, inquiry or proceeding is pending or, to the knowledge of the
Borrower, has been threatened.

(f) The Borrower has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by the Borrower, its Subsidiaries, and
its and their respective officers, directors and employees with Anti-Corruption
Laws and Sanctions.

ARTICLE IV

CONDITIONS

Section 4.01 Closing Date. The obligations of the Lenders to make Loans and of
the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until each of the following conditions is satisfied:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include fax or email pdf transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received written opinions (addressed to
the Administrative Agent and the Lenders and dated the Closing Date) of Dennis
C. Cameron, Esq., General Counsel of the Borrower, and GableGotwals, outside
counsel for the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
(i) the organization, existence and good standing of the Borrower, and (ii) the
authorization of the Transactions and any other legal matters relating to the
Borrower, this Agreement or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received each promissory note requested
by a Lender pursuant to Section 2.10(e), each duly completed and executed by the
Borrower.

(e) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the President, an Executive Vice President or a
Financial Officer or a Responsible Officer of the Borrower, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.

(f) The Administrative Agent shall have received, at least two business days
prior to the Closing Date (or such later date approved by the Administrative
Agent) all documentation and other information that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act, that is
requested by a Lender at least 5 Business Days prior to the Closing Date (other
than as to any Person or entity which the Administrative Agent was not aware of
until after such 5th Business Day).

 

49



--------------------------------------------------------------------------------

(g) The Administrative Agent shall have received (i) all fees and other amounts
due and payable pursuant to the Fee Letters on or prior to the Closing Date and
(ii) to the extent invoiced two (2) Business Days prior to closing,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder (or shall have received satisfactory evidence
that all such fees and amounts are being paid substantially simultaneously).

(h) As of the Closing Date only, since December 31, 2013, no event resulting in
a Material Adverse Effect has occurred and is continuing.

(i) No Default or Event of Default has occurred and is continuing.

(j) The Lenders shall have received (i) the Reserve Report prepared as of
December 31, 2013 by the Borrower with respect to the Oil and Gas Properties of
the Borrower and its Subsidiaries and audited at least as to 70% of the PV of
such Oil and Gas Properties by Ryder Scott Company, Netherland, Sewell &
Associates, Inc., DeGolyer & MacNaughton, Miller and Lents, Ltd. or another
independent engineering firm selected by the Borrower and reasonably acceptable
to the Administrative Agent and (ii) tables to reflect the adjusted Oil and Gas
Properties after giving effect to certain transactions detailed in the report
delivered to the Administrative Agent, dated October 13, 2014.

Section 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (exclusive of continuations and conversions of a
Borrowing), and of any Issuing Bank to issue, renew, extend and/or increase the
amount of any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that are already qualified or modified by materiality in the text
thereof) on and as of the date of such Borrowing or the date of issuance or
increase of such Letter of Credit, as applicable (other than those
representations and warranties that expressly relate to a specific earlier date,
which shall be true and correct in all material respects as of such earlier date
(except that such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
materiality in the text thereof)).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance or increase of such Letter of Credit, as applicable, no Default shall
have occurred and be continuing.

Each Borrowing and each issuance or increase of a Letter of Credit shall be
deemed to constitute a representation and warranty by the Borrower on the date
thereof as to the matters specified in paragraphs (a) and (b) of this Section.

Section 4.03 Defaulting Lenders. In addition to the other conditions precedent
herein set forth, if any Lender becomes, and during the period it remains, a
Defaulting Lender, no Issuing Bank will be required to issue any Letter of
Credit or to increase any outstanding Letter of Credit, unless such Issuing Bank
is reasonably satisfied that any exposure that would result therefrom is fully
covered or eliminated by any combination, at the option of the Borrower, of the
following:

(a) the LC Exposure of such Defaulting Lender is reallocated, as to outstanding
and future Letters of Credit to the Non-Defaulting Lenders as provided in
Section 2.06(k);

(b) to the extent a reallocation as provided in Section 2.06(k) is not available
or otherwise at the option of the Borrower requesting the Letter of Credit,
without limiting the provisions of Section 2.06(j), the Borrower Cash
Collateralizes the obligations of the Borrower in respect of such Letter of
Credit required to be issued by it in an amount equal to the aggregate amount of
the unreallocated

 

50



--------------------------------------------------------------------------------

obligations (contingent or otherwise) of such Defaulting Lender in respect of
such Letter of Credit (provided that cash collateral shall be deposited in an
interest bearing account promptly after the execution of the appropriate deposit
account agreement and establishment of such account from which the
Administrative Agent will release interest to the Borrower on a periodic basis),
or makes other arrangements satisfactory to the Administrative Agent and the
relevant Issuing Bank(s) in their sole discretion to protect them against the
risk of non-payment by such Defaulting Lender; and

(c) in the case of a proposed issuance of a Letter of Credit, by an instrument
or instruments in form and substance satisfactory to the Administrative Agent
and to the relevant Issuing Bank(s), the Borrower agrees that the face amount of
such requested Letter of Credit will be reduced by an amount equal to the
unreallocated, non-Cash Collateralized portion thereof as to which such
Defaulting Lender would otherwise be liable, in which case the obligations of
the Non-Defaulting Lenders in respect of such Letter of Credit will, subject to
the first proviso below, be on a pro rata basis in accordance with the
Commitments of the Non-Defaulting Lenders, and the pro rata payment provisions
of Section 2.18 will be deemed adjusted to reflect this provision; provided that
(a) the sum of each Non-Defaulting Lender’s total Credit Exposure may not in any
event exceed the Commitment of such Non-Defaulting Lender, and (b) neither any
such reallocation nor any payment by a Non-Defaulting Lender pursuant thereto
nor any such Cash Collateralization or reduction will constitute a waiver or
release of any claim the Borrower, the Administrative Agent, any Issuing Bank or
any other Lender may have against such Defaulting Lender, or cause such
Defaulting Lender to be a Non-Defaulting Lender.

ARTICLE V

AFFIRMATIVE COVENANTS

From and after the Closing Date and until the Aggregate Commitments have expired
or been terminated and the principal of and interest on each Loan and all fees
payable hereunder shall have been paid in full and all Letters of Credit shall
have expired or terminated and all LC Disbursements shall have been reimbursed,
the Borrower, solely with respect to itself, and to the extent set forth below,
its Subsidiaries, covenants and agrees with the Lenders that:

Section 5.01 Financial Statements and Other Information. The Borrower will
furnish, or cause to be furnished, to the Administrative Agent:

(a) as soon as available, but in any event within 105 days after the end of each
fiscal year of the Borrower, the audited consolidated balance sheet of the
Borrower and its consolidated subsidiaries as at the end of such year and the
related consolidated statements of income, equity and cash flows of the Borrower
and its consolidated subsidiaries for such year, all in reasonable detail,
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing selected by the Borrower,
which report and opinion shall be prepared in accordance with GAAP;

(b) as soon as available, but in any event within 60 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, the
unaudited consolidated balance sheet of the Borrower and its consolidated
subsidiaries as at the end of such quarter and the related consolidated
statements of income, equity and cash flows of the Borrower and its consolidated
subsidiaries for such quarter, all in reasonable detail and certified by a
Financial Officer of the Borrower as fairly presenting in all material respects
the financial condition, results of operations and cash flows of the Borrower
and its subsidiaries in accordance with GAAP, subject to normal changes
resulting from year-end adjustments;

 

51



--------------------------------------------------------------------------------

(c) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower and within 105 days after the end of each
fiscal year of the Borrower, a certificate of a Financial Officer of the
Borrower substantially in the form of Exhibit D (i) certifying as to whether a
Default has occurred that is then continuing and, if a Default has occurred that
is then continuing, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, and (ii) setting forth in reasonable
detail calculations demonstrating compliance with Section 6.08;

(d) promptly upon their becoming available, one copy of (i) each financial
statement, report, notice or proxy statement sent by the Borrower to public
securities holders generally, and (ii) each regular or periodic report, each
registration statement (without exhibits except as expressly requested by such
Lender), and each prospectus and all amendments thereto filed by the Borrower or
any of its Subsidiaries with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange;

(e) during such time as the financial covenant in Section 6.08(a) applies, prior
to May 1 of each year, the Borrower shall furnish to the Administrative Agent a
Reserve Report, which Reserve Report shall be dated as of the immediately
preceding December 31 and shall set forth the Proved Reserves attributable to
all or substantially all of the Oil and Gas Properties then owned by the
Borrower and its Subsidiaries and the PV attributable thereto as contemplated in
the definition of Reserve Report;

(f) concurrently with the delivery of any Reserve Report dated as of December 31
of the preceding year required under clause (e) of this Section 5.01, a written
statement of the Borrower’s hedging arrangements with respect to production
hedging only since the date of the last such statement; and

(g) any other information (other than projections) which the Administrative
Agent, at the request of any Lender, may from time to time reasonably request.

Any document readily available on-line through the “Electronic Data Gathering,
Analysis and Retrieval” system (or any successor system thereof) maintained by
the Securities and Exchange Commission (or any succeeding Governmental
Authority), shall be deemed to have been furnished to the Administrative Agent
for purposes of this Section 5.01. Documents required to be delivered pursuant
to Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at www.wpxenergy.com or (ii) on which such documents are (or are deemed to be)
delivered to the Administrative Agent. The Administrative Agent shall post such
documents on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent). The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery.

Section 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Event of Default;

(b) as soon as possible and in any event within 30 Business Days after the
Borrower or any of its Subsidiaries or ERISA Affiliate of the Borrower knows or
has reason to know that any ERISA Event with respect to any Plan of the Borrower
has occurred or is reasonably expected to occur that could reasonably be
expected to have a Material Adverse Effect in respect of the Borrower;

 

52



--------------------------------------------------------------------------------

(c) promptly and in any event within 25 Business Days after receipt thereof by
the Borrower or any ERISA Affiliate of the Borrower, copies of each notice
received by the Borrower or any ERISA Affiliate of the Borrower from the PBGC
stating its intention to terminate any Plan or to have a trustee appointed to
administer any Plan;

(d) promptly and in any event within 25 Business Days after receipt thereof by
the Borrower or any ERISA Affiliate of the Borrower from the sponsor of a
Multiemployer Plan, a copy of each notice received by the Borrower or any ERISA
Affiliate of the Borrower concerning (i) the imposition of a Withdrawal
Liability by a Multiemployer Plan, (ii) the determination that a Multiemployer
Plan is, or is expected to be, in reorganization within the meaning of Title IV
of ERISA, (iii) the termination of a Multiemployer Plan within the meaning of
Title IV of ERISA, or (iv) the amount of liability incurred, or expected to be
incurred, by the Borrower or any ERISA Affiliate of the Borrower in connection
with any event described in clause (i), (ii) or (iii) above that, in the
aggregate, would reasonably be expected to have a Material Adverse Effect in
respect of the Borrower; and

(e) the occurrence of any “Event of Default” (as defined in the indenture with
respect thereto) with respect to the Senior Notes; and

(f) any change in any rating established or deemed to have been established by
Moody’s or S&P for the Index Debt of the Borrower.

Each notice delivered under clauses (a) through (e) of this Section shall be
accompanied by a statement of a Responsible Officer setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

Section 5.03 Existence; Conduct of Business. The Borrower will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
and necessary or desirable to the conduct of its business, except where failure
to do so could not be reasonably expected to have a Material Adverse Effect
except (i) in the case of any Material Subsidiary of the Borrower, where the
failure of such Material Subsidiary to so maintain its existence could not
reasonably be expected to have a Material Adverse Effect in respect of the
Borrower, (ii) where the failure to preserve and maintain such rights and
franchises (other than existence) or to so qualify and remain qualified could
not reasonably be expected to have a Material Adverse Effect in respect of the
Borrower, and (iii) the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution not prohibited under Section 6.03.

Section 5.04 Payment of Obligations. The Borrower will, and will cause each of
its Material Subsidiaries to, pay, before the same shall become delinquent or in
default, its Indebtedness and Tax liabilities but excluding Indebtedness that is
not Material Indebtedness, except where (a)(i) the validity or amount thereof is
being contested by the Borrower or such Subsidiary in good faith by appropriate
proceedings, and (ii) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, or (b) the
failure to make payment would not reasonably be expected to have a Material
Adverse Effect.

Section 5.05 Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Material Subsidiaries to, (a) keep and maintain all property,
taken as a whole, material to the conduct of their business in good working
order and condition, ordinary wear and tear excepted, in the reasonable judgment
of the Borrower or Material Subsidiary, and (b) maintain, with financially sound
and reputable insurance companies, insurance in such amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations; provided

 

53



--------------------------------------------------------------------------------

that (i) the Borrower or Material Subsidiary may self-insure to the extent and
in the manner normal for companies of like size, type and financial condition
and (ii) any insurance required by this Section 5.05(b) may be maintained by the
Borrower on behalf of a Material Subsidiary.

Section 5.06 Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Material Subsidiaries to, keep in accordance with GAAP books
of record and account. The Borrower will, and will cause each of its Material
Subsidiaries to, permit any representatives designated by the Administrative
Agent or the Required Lenders, upon reasonable prior notice during normal
business hours and, if the Borrower shall so request, in the presence of a
Responsible Officer or an appointee of a Responsible Officer, at the Lenders’
expense so long as no Event of Default exists and at the Borrower’s expense
during the continuance of an Event of Default, to visit and inspect its
properties, to examine and make extracts from its books and records (subject to
compliance with confidentiality agreements and applicable copyright law), and to
discuss its affairs, finances and condition with its officers, all at such
reasonable times and as often as reasonably requested but no more frequently
than once a year so long as no Event of Default exists.

Section 5.07 Compliance with Laws. The Borrower will, and will cause each of its
Material Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority (such laws, rules, regulations and orders,
“Governmental Requirements”) applicable to it or its property, including,
without limitation, Environmental Laws, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures reasonably designed to ensure compliance by the
Borrower, its Subsidiaries and its and their respective officers, directors and
employees with Anti-Corruption Laws and Sanctions.

Section 5.08 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used (i) to refinance the outstanding Indebtedness of the Borrower under
the Existing Credit Agreement on the Closing Date and (ii) for working capital,
acquisitions, capital expenditures and other general corporate purposes. Letters
of Credit will be used for the Borrower’s and its Subsidiaries’ general
corporate purposes. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board of Governors of the Federal Reserve System of the
United States of America, including Regulations U and X.

Section 5.09 Potential Subsidiary Guarantors. If any Subsidiary of the Borrower
that is not already a Guarantor guarantees any Material Indebtedness of the
Borrower, then that Subsidiary shall become a Guarantor of the obligations of
the Borrower hereunder by executing a Guaranty and delivering it to the
Administrative Agent within twenty Business Days of the date on which it
guaranteed such Material Indebtedness, together with such other additional
closing documents, certificates and legal opinions as shall reasonably be
requested by the Administrative Agent.

ARTICLE VI

NEGATIVE COVENANTS

From and after the Closing Date and until the Aggregate Commitments have expired
or terminated and the principal of and interest on each Loan and all fees
payable hereunder have been paid in full and all Letters of Credit have expired
or terminated and all LC Disbursements shall have been reimbursed, the Borrower,
solely with respect to itself, and to the extent set forth below, its
Subsidiaries, covenants and agrees with the Lenders that:

 

54



--------------------------------------------------------------------------------

Section 6.01 Indebtedness. The Borrower will not permit any of its Subsidiaries
to create, incur or assume any Indebtedness other than the following:

(a) Indebtedness owed by a Subsidiary to the Borrower or to another Subsidiary;

(b) Indebtedness of a Person that becomes, by acquisition or merger, a
Subsidiary which Indebtedness existed prior to the time of such acquisition or
merger and was not incurred or created in contemplation of such acquisition or
merger;

(c) other Indebtedness outstanding at such time for all Subsidiaries (but
without duplication) in an aggregate amount not exceeding the greater of
(i) $500,000,000 and (ii) ten percent (10%) of Consolidated Indebtedness of the
Borrower at any time;

(d) Indebtedness that is (or was) secured by Permitted Liens; and

(e) any Indebtedness incurred to refund, extend, refinance or otherwise replace
Indebtedness permitted under this Section 6.01; provided, that the principal
amount of such Indebtedness does not exceed the principal amount of Indebtedness
refinanced (plus the amount of penalties, premiums, fees, accrued interest and
reasonable expenses and other obligations incurred therewith) at the time of
refinancing;

provided, however, that no Subsidiary shall create, incur or assume any
Indebtedness pursuant to this Section 6.01 if the incurrence or maintenance of
such Indebtedness would cause a Default or an Event of Default under any other
provisions of this Agreement.

Section 6.02 Liens. The Borrower shall not, and shall not permit any of its
Subsidiaries to, create, assume or incur any Lien on any of its assets or
property or upon any Equity Interests of any such Subsidiary which Equity
Interests are now owned or hereafter acquired by the Borrower or such
Subsidiary, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except Permitted Liens.

Section 6.03 Fundamental Changes. The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired), or liquidate or dissolve,
except that (x) if at the time thereof and immediately after giving effect
thereto no Default shall have occurred and be continuing, any Person may merge
into the Borrower in a transaction in which the Borrower is the surviving
corporation and (y) the Borrower may sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or substantially all
of its assets to a Subsidiary so long as such Subsidiary becomes a Guarantor
hereunder or otherwise assumes the obligations of the Borrower.

Section 6.04 [Reserved].

Section 6.05 Restrictive Agreements. The Borrower will not permit any of its
Material Subsidiaries to, directly or indirectly, enter into or permit to exist
any agreement or other arrangement with any Person, other than the Lenders
pursuant hereto, which expressly prohibits or restricts or imposes any
conditions upon the ability of any Material Subsidiary of the Borrower to
(a) pay dividends or make other distributions or pay any Indebtedness owed to
the Borrower or any Subsidiary of the Borrower, or (b) make subordinate loans or
advances to or make other investments in the Borrower or any Subsidiary of the
Borrower, in each case, other than restrictions or conditions contained in, or
existing by reasons of, any agreement or instrument (i) relating to any
Indebtedness of any Subsidiary of the Borrower, (ii) relating to

 

55



--------------------------------------------------------------------------------

property existing at the time of the acquisition thereof, so long as the
restriction or condition relates only to the property so acquired,
(iii) relating to any Subsidiary of the Borrower, at the time such Subsidiary
was merged or consolidated with or into, or acquired by, the Borrower or a
Subsidiary of the Borrower or became a Subsidiary of the Borrower and not
created in contemplation thereof, (iv) effecting a renewal, extension,
refinancing, refund or replacement (or successive extensions, renewals,
refinancings, refunds or replacements) of Indebtedness issued under an agreement
referred to in clauses (i) through (iii) above, so long as the restrictions and
conditions contained in any such renewal, extension, refinancing, refund or
replacement agreement, taken as a whole, are not materially more restrictive
than the restrictions and conditions contained in the original agreement, as
determined in good faith by the board of directors of the Borrower or the
applicable Subsidiary, (v) constituting customary provisions restricting
subletting or assignment of any leases of the Borrower or any Subsidiary of the
Borrower or provisions in agreements that restrict the assignment of such
agreement or any rights thereunder, (vi) related to Permitted Liens,
(vii) constituting any temporary encumbrance or restriction with respect to a
Subsidiary of the Borrower under an agreement that has been entered into for the
disposition of all or substantially all of the outstanding Equity Interests of
or assets of such Subsidiary, provided that such disposition is otherwise
permitted hereunder, (viii) constituting customary restrictions on cash, other
deposits or assets imposed by customers and other persons under contracts
entered into in the ordinary course of business, (ix) constituting provisions
contained in agreements or instruments relating to Indebtedness that prohibit
the transfer of all or substantially all of the assets of the obligor under that
agreement or instrument unless the transferee assumes the obligations of the
obligor under such agreement or instrument or such assets may be transferred
subject to such prohibition, (x) constituting a requirement that a certain
amount of Indebtedness be maintained between a Subsidiary of the Borrower and
the Borrower or another of its Subsidiaries, (xi) constituting any restriction
or condition with respect to property under an agreement that has been entered
into for the disposition of such property, provided that such disposition is
otherwise permitted hereunder, (xii) constituting any restriction or condition
with respect to property under a charter, lease or other agreement that has been
entered into for the employment of such property, (xiii) constituting a Hybrid
Security or an indenture, document, agreement or security entered into or issued
in connection with a Hybrid Security or otherwise constituting a restriction or
condition on the payment of dividends or distributions by an issuer of a Hybrid
Security; (xiv) entered into in the ordinary course of business; (xv) existing
under or by reason of applicable law; (xvi) relating to a joint venture or
similar arrangement, so long as the restriction or condition relates only to the
property that is subject to such joint venture or similar arrangement;
(xvii) existing on the Closing Date and set forth in Schedule 6.05; and
(xviii) relating to financial performance covenants.

Section 6.06 Affiliate Transactions. The Borrower will not, and will not permit
any of its Material Subsidiaries to, directly or indirectly, pay any funds to or
for the account of, make any investment in, lease, sell, transfer or otherwise
dispose of any assets, tangible or intangible, to, or participate in, or effect,
any transaction with, any officer, director, employee or Affiliate (other than
the Borrower or any of its Subsidiaries) unless as a whole such transactions
between the Borrower and its Subsidiaries on the one hand and any officer,
director, employee or Affiliate (other than the Borrower or any of its
Subsidiaries not involving any other Affiliate) on the other hand, are on terms
and conditions fair and reasonable to the Borrower or such Material Subsidiary
as determined by the Borrower; provided, that the foregoing provisions of this
Section shall not prohibit (a) the Borrower or any of its Subsidiaries from
declaring or paying any lawful dividend or distribution otherwise permitted
hereunder, (b) the Borrower or any of its Subsidiaries from providing credit
support for its Subsidiaries as it deems appropriate in the ordinary course of
business, (c) the Borrower or any of its Subsidiaries from engaging in a
transaction or transactions that occur within a related series of transactions,
which, in the aggregate, are on terms and conditions that are fair and
reasonable as determined by the Borrower, (d) the Borrower or any of its
Subsidiaries from engaging in non-material transactions with any officer,
director, employee or Affiliate of the Borrower or any of its Subsidiaries that
are not on an arms-length basis or are not on terms as favorable as could have
been obtained from a third party but are in the ordinary course of the
Borrower’s or such

 

56



--------------------------------------------------------------------------------

Subsidiary’s business, so long as, in each case, after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing, (e) the
Borrower or any of its Subsidiaries from engaging in a transaction with an
Affiliate if such transaction has been approved by the Borrower’s Board of
Directors, (f) any arrangement in place on the Closing Date or any amendment
thereto or replacement thereof or any transaction contemplated thereby so long
as such amendment or replacement is not more disadvantageous in any material
respect than the arrangement so amended or replaced, (g) any corporate sharing
agreements with respect to Tax sharing and general overhead and administrative
matters (provided that in the case of any Tax sharing or similar agreements, a
copy of such agreement shall be provided to the Administrative Agent), (h) any
agreements with respect to employee matters and (i) any direct or indirect
transfer of Equity Interests to the Borrower or any of its Subsidiaries in one
or a series of transactions.

Section 6.07 Change in Nature of Businesses. Neither the Borrower nor any
Subsidiary of the Borrower will materially alter their primary business from the
exploration, acquisition, production and development of oil, natural gas and
other liquid and gaseous Hydrocarbons and the gathering, processing,
transmission and marketing of Hydrocarbons and activities related or ancillary
thereto.

Section 6.08 Financial Condition Covenants.

(a) Ratio of PV to Consolidated Indebtedness. During a Downgrade Period, the
Borrower shall not permit (i) the ratio of (x) PV to (y) Consolidated
Indebtedness of the Borrower as of the last day of any fiscal quarter ending on
or before December 31, 2015 for which financial statements have been delivered
pursuant to Section 5.01, for the four full fiscal quarters ending on such date,
to be less than 1.25 to 1.00 and (ii) the ratio of (x) PV to (y) Consolidated
Indebtedness of the Borrower as of the last day of any fiscal quarter ending
after December 31, 2015 for which financial statements have been delivered or
were required to be delivered pursuant to Section 5.01, for the four full fiscal
quarters ending on such date, to be less than 1.50 to 1.00; provided that such
financial covenant in this Section 6.08(a) shall not apply at any time after the
occurrence of the Investment Grade Date. For purposes of this Section 6.08(a),
Hybrid Securities up to an aggregate amount of 15% of the Borrower’s
Consolidated Total Capitalization shall be excluded from Consolidated
Indebtedness.

(b) Ratio of Consolidated Indebtedness to Consolidated Total Capitalization. The
Borrower shall not permit the ratio of (i) Consolidated Indebtedness of the
Borrower as of the last day of any fiscal quarter for which financial statements
have been delivered or were required to be delivered pursuant to Section 5.01 to
(ii) the Consolidated Total Capitalization of the Borrower as of such date to
exceed 60%.

(c) Ratio of Consolidated Net Indebtedness to Consolidated EBITDAX. The Borrower
shall not permit the ratio of (i) Consolidated Net Indebtedness of the Borrower
to (ii) Consolidated EBITDAX of the Borrower of the last day of any fiscal
quarter for which financial statements have been delivered or were required to
be delivered pursuant to Section 5.01, for the four fiscal quarters ending on
such date, to be greater than 3.75 to 1.00; provided that the financial covenant
in this Section 6.08(c) shall not apply at such times when the Borrower’s Index
Debt ratings are equal to, or better than, Baa3 or BBB- by at least one of S&P
and Moody’s and not less than BB+ or Ba1 by the other such agency.

Section 6.09 Investments, Loans, Advances and Guarantees. The Borrower will not,
and will not permit any of its Subsidiaries to make any loans or advances to,
guarantee any obligations of, or make any investment or any other interest in,
any person that is not a Subsidiary, except that the Borrower or any Subsidiary
may make loans or advances to, guarantee any obligations of, or make investments
or any other interest in any person that is not a Subsidiary if at the time of
the making of such loan, advance, investment or other interest the aggregate
book value of assets (plus the aggregate amount of any non-cash write downs
therein under FASB Accounting Standards Codification topics “Extractive
Activities – Oil & Gas”, “Income Taxes”, “Intangibles – Goodwill and Other” and
“Property, Plant and Equipment” (as successors

 

57



--------------------------------------------------------------------------------

to Statements of Financial Accounting Standards Nos. 19, 109, 142, and 144) (and
any standards replacing, modifying or superceding any such Standard) after
December 31, 2013, net of associate taxes) of the Borrower and its Subsidiaries
on a consolidated basis (excluding investments in persons that are not
Subsidiaries) exceeds $2,750,000,000.

Section 6.10 Hedging Agreements. The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Hedging Agreement, except (a) Hedging
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual or projected exposure (other than those in respect of
Equity Interests of the Borrower or any of its Subsidiaries), (b) Hedging
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Subsidiary and (c) other Hedging Agreements permitted
under the risk management policies approved by the Borrower’s Board of Directors
from time to time and not subjecting the Borrower and its Subsidiaries to
material speculative risks.

Section 6.11 Sanctions. The Borrower will not, and will not permit any of its
Subsidiaries to, use the proceeds of the Loans or Letters of Credit, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any Sanctioned Person, or in any Sanctioned Country or in any
other manner that will result in a violation by Borrower or its Subsidiaries or,
to the knowledge of Borrower, by any Lender, any Joint Lead Arranger, the
Administrative Agent, or any Issuing Bank, of any Sanctions.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur and be
continuing:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay (i) any interest on any Loan payable under
this Agreement, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of five (5) days or (ii) any fee
or any other amount (other than an amount referred to in clause (a) or (b)(i) of
this Article) payable under this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of ten
(10) days;

(c) any representation or warranty (other than Added L/C Representations) made
by the Borrower (or by any Responsible Officer of the Borrower) in writing under
or in connection with this Agreement or any other Loan Document or any
instrument executed in connection herewith (including representations and
warranties deemed made pursuant to Section 4.02) shall prove to have been
incorrect in any material respect when made or deemed made and such materiality
is continuing;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after the earlier of (i) written notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of the Required Lenders) or (ii) a Responsible Officer of the Borrower shall
have knowledge of such failure;

 

58



--------------------------------------------------------------------------------

(f) the Borrower or any Material Subsidiary of the Borrower shall (i) fail to
pay (A) any principal of or premium or interest on any Material Indebtedness of
the Borrower or such Material Subsidiary (as the case may be), or (B) aggregate
net obligations under one or more Hedging Agreements (excluding amounts the
validity of which are being contested in good faith by appropriate proceedings,
if necessary, and for which adequate reserves with respect thereto are
maintained on the books of the Borrower or such Material Subsidiary (as the case
may be)) in excess of $100,000,000, in each case when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
Material Indebtedness or such Hedging Agreements; or (ii) default in the
observance or performance of any covenant or obligation contained in any
agreement of such Material Indebtedness that is a default (in each case, other
than a failure to pay specified in clause (i) of this subsection (f)) and such
default shall continue after the applicable grace period, if any, specified in
such agreement or instrument, if the effect thereof is to accelerate the
maturity of such Material Indebtedness or require such Material Indebtedness to
be prepaid prior to the stated maturity thereof; for the avoidance of doubt the
parties acknowledge and agree that any payment required to be made under a
guaranty of payment or collection described in clause (g) of the definition of
Indebtedness shall be due and payable at the time such payment is due and
payable under the terms of such guaranty (taking into account any applicable
grace period) and such payment shall be deemed not to have been accelerated or
required to be prepaid prior to its stated maturity as a result of the
obligation guaranteed having become due;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary of the Borrower or its debts,
or of a substantial part of its assets, under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary of
the Borrower or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;

(h) the Borrower or any Material Subsidiary of the Borrower shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary of the Borrower or for a substantial part of its assets,
(iv) make a general assignment for the benefit of creditors or (v) take any
action for the purpose of effecting any of the foregoing;

(i) the Borrower or any Material Subsidiary of the Borrower shall admit in
writing its inability to pay its debts generally;

(j) one or more judgments for the payment of money in an aggregate uninsured
amount equal to or greater than $100,000,000 shall be rendered against the
Borrower or any Material Subsidiary of the Borrower or any combination thereof
and the same shall remain undischarged for a period of 30 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any such Material Subsidiary of the Borrower to enforce any such
judgment;

 

59



--------------------------------------------------------------------------------

(k) an ERISA Event shall have occurred and, thirty (30) days after notice
thereof shall have been given to the Borrower by the Administrative Agent, such
ERISA Event shall still exist, and such ERISA Event, when taken together with
all other ERISA Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect;

(l) the Borrower or any Material Subsidiary or ERISA Affiliate of the Borrower
shall have been notified by the sponsor of a Multiemployer Plan that it has
incurred Withdrawal Liability to such Multiemployer Plan in an amount which,
when aggregated with all other amounts required to be paid to Multiemployer
Plans in connection with Withdrawal Liabilities (determined as of the date of
such notification), would reasonably be expected to result in a Material Adverse
Effect;

(m) the Borrower or any Material Subsidiary or ERISA Affiliate of the Borrower
shall have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, if as a result of such reorganization or
termination the aggregate annual contributions of the Borrower and its ERISA
Affiliates to all Multiemployer Plans which are then in reorganization or being
terminated have been or will be increased over the amounts contributed to such
Multiemployer Plans for the respective plan years which include the Closing Date
by an amount that would reasonably be expected to result in a Material Adverse
Effect; or

(n) a Change in Control shall occur; or

(o) if any Guaranty of a Subsidiary is required to be in effect pursuant to
Section 5.09(a) and prior to the release of such Guaranty pursuant to
Section 9.19, (i) such Guaranty for any reason is not a legal, valid, binding
and enforceable obligation of such Guarantor party thereto for more than five
(5) days or (ii) such Guarantor shall so state in writing that such Guaranty for
any reason is not a legal, valid, binding and enforceable obligation of such
Guarantor;

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent at the request of
the Required Lenders shall, by notice to the Borrower, take any of the following
actions, at the same or different times: (i) terminate the Aggregate Commitments
and Letter of Credit Commitments, and thereupon the Aggregate Commitments and
the Letter of Credit Commitments shall terminate immediately, (ii) declare the
Loans owed by the Borrower as to which an Event of Default has occurred and is
continuing to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (g) or (h) of this Article, the
obligations of each Lender to make Loans to the Borrower, and of each Issuing
Bank to issue a Letter of Credit for or on behalf of the Borrower shall be
automatically terminated and the principal of the Loans of then outstanding,
together with accrued interest thereon and all fees and other obligations owed
by the Borrower shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower, and (iii) exercise on behalf of itself, the Lenders and the
Issuing Banks all rights and remedies available to it, the Lenders and the
Issuing Banks under the Loan Documents, including the rights under
Section 2.06(j)(i).

 

60



--------------------------------------------------------------------------------

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Section 8.01 Appointment and Authority. Each Lender Party hereby irrevocably
appoints Citibank, N.A. to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lender Parties, and neither the Borrower nor any Guarantor shall
have any rights as a third party beneficiary of any of such provisions.

Section 8.02 Administrative Agent Individually.

(a) The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender Party as any other Lender Party
and may exercise the same as though it were not the Administrative Agent and the
term “Lender Party” or “Lender Parties” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Administrative Agent hereunder in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lender Parties.

(b) Each Lender Party understands that the Person serving as Administrative
Agent, acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Article VIII as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Borrower or its
respective Affiliates. Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Borrower and its Affiliates and including holding, for its own account or on
behalf of others, equity, debt and similar positions in the Borrower or its
respective Affiliates), including trading in or holding long, short or
derivative positions in securities, loans or other financial products of one or
more of the Borrower or its Affiliates. Each Lender Party understands and agrees
that in engaging in the Activities, the Agent’s Group may receive or otherwise
obtain information concerning the Borrower or its Affiliates (including
information concerning the ability of the Borrower to perform its obligations
hereunder and under the other Loan Documents) which information may not be
available to any of the Lender Parties that are not members of the Agent’s
Group. None of the Administrative Agent nor any member of the Agent’s Group
shall have any duty to disclose to any Lender Party or use on behalf of the
Lender Parties, and shall not be liable for the failure to so disclose or use,
any information whatsoever about or derived from the Activities or otherwise
(including any information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of the Borrower or
any Affiliate thereof) or to account for any revenue or profits obtained in
connection with the Activities, except that the Administrative Agent shall
deliver or otherwise make available to each Lender Party such documents as are
expressly required by any Loan Document to be transmitted by the Administrative
Agent to the Lender Parties.

(c) Each Lender Party further understands that there may be situations where
members of the Agent’s Group or their respective customers (including the
Borrower and its Affiliates) either now have or may in the future have interests
or take actions that may conflict with the interests of any one or more

 

61



--------------------------------------------------------------------------------

of the Lender Parties (including the interests of the Lender Parties hereunder
and under the other Loan Documents). Each Lender Party agrees that no member of
the Agent’s Group is or shall be required to restrict its activities as a result
of the Person serving as Administrative Agent being a member of the Agent’s
Group, and that each member of the Agent’s Group may undertake any Activities
without further consultation with or notification to any Lender Party. None of
(i) this Agreement nor any other Loan Document, (ii) the receipt by the Agent’s
Group of information (including Information) concerning the Borrower or its
Affiliates (including information concerning the ability of the Borrower to
perform its obligations hereunder and under the other Loan Documents) nor
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including without limitation any duty of trust or
confidence) owing by the Administrative Agent or any member of the Agent’s Group
to any Lender Party including any such duty that would prevent or restrict the
Agent’s Group from acting on behalf of customers (including the Borrower or its
Affiliates) or for its own account.

Section 8.03 Duties of Administrative Agent; Exculpatory Provisions.

(a) The Administrative Agent’s duties hereunder and under the other Loan
Documents are solely ministerial and administrative in nature and the
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, but shall be
required to act or refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written direction of the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
any of its Affiliates to liability or that is contrary to any Loan Document or
applicable law.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.03 or Article VII) or (ii) in the absence
of its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction in a final non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default or the event or
events that give or may give rise to any Default unless and until the Borrower
or any Lender Party shall have given notice to the Administrative Agent
describing such Default and such event or events.

(c) Neither the Administrative Agent nor any member of the Agent’s Group shall
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty, representation or other information made or supplied in or
in connection with this Agreement or any other Loan Document, (ii) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith or the adequacy, accuracy and/or
completeness of the information contained therein, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than (but
subject to the foregoing clause (ii)) to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

(d) Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any person on behalf of any Lender
Party and each Lender Party confirms to the Administrative Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the
Administrative Agent or any of its Related Parties.

 

62



--------------------------------------------------------------------------------

Section 8.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender Party, the Administrative
Agent may presume that such condition is satisfactory to such Lender Party
unless an officer of the Administrative Agent responsible for the transactions
contemplated hereby shall have received notice to the contrary from such Lender
Party prior to the making of such Loan or the issuance of such Letter of Credit,
and in the case of a Borrowing, such Lender Party shall not have made available
to the Administrative Agent such Lender Party’s ratable portion of such
Borrowing. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

Section 8.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub agent and the Related
Parties of the Administrative Agent and each such sub agent shall be entitled to
the benefits of all provisions of this Article VIII and Section 9.04 (as though
such sub-agents were the “Administrative Agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

Section 8.06 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lender Parties and the
Borrower (such notice not to be effective until 30 days have lapsed). Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, unless an Event of Default under subsection (a), (g) or (h) of Article
VIII has occurred and is continuing, with the consent of the Borrower, to
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (such 30-day
period, the “Lender Party Appointment Period”), then the retiring Administrative
Agent may on behalf of the Lender Parties, appoint a successor Administrative
Agent meeting the qualifications set forth above. In addition and without any
obligation on the part of the retiring Administrative Agent to appoint, on
behalf of the Lender Parties, a successor Administrative Agent, the retiring
Administrative Agent may at any time upon or after the end of the Lender Party
Appointment Period notify the Borrower and the Lender Parties that no qualifying
Person has accepted appointment as successor Administrative Agent and the
effective date of such retiring Administrative Agent’s resignation which
effective date shall be no earlier than three business days after the date of
such notice. Upon the resignation effective date established in such notice and
regardless of whether a successor Administrative Agent has been appointed and
accepted such appointment, the retiring Administrative Agent’s resignation shall
nonetheless become effective and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations as Administrative Agent hereunder and
under the other Loan Documents and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender Party directly, until such time as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this paragraph. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such

 

63



--------------------------------------------------------------------------------

successor shall succeed to and become vested with all of the rights, powers,
privileges and duties as Administrative Agent of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations as Administrative Agent hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent. Anything herein to the contrary notwithstanding, if at any
time the Required Lenders determine that the Person serving as Administrative
Agent is (without taking into account any provision in the definition of
“Defaulting Lender” requiring notice from the Administrative Agent or any other
party) a Defaulting Lender, the Required Lenders (determined after giving effect
to Section 9.03) may by notice to the Borrower and such Person remove such
Person as Administrative Agent and, in with the consent of the Borrower, appoint
a replacement Administrative Agent hereunder. Such removal will, to the fullest
extent permitted by applicable law, be effective on the earlier of (i) the date
a replacement Administrative Agent is appointed and (ii) the date 30 days after
the giving of such notice by the Required Lenders (regardless of whether a
replacement Administrative Agent has been appointed).

Section 8.07 Non-Reliance on Administrative Agent and Other Lender Parties.

(a) Each Lender Party confirms to the Administrative Agent, each other Lender
Party and each of their respective Related Parties that it (i) possesses
(individually or through its Related Parties) such knowledge and experience in
financial and business matters that it is capable, without reliance on the
Administrative Agent, any other Lender Party or any of their respective Related
Parties, of evaluating the merits and risks (including tax, legal, regulatory,
credit, accounting and other financial matters) of (x) entering into this
Agreement, (y) making Loans and other extensions of credit hereunder and under
the other Loan Documents and (z) taking or not taking actions hereunder and
thereunder, (ii) is financially able to bear such risks and (iii) has determined
that entering into this Agreement and making Loans and other extensions of
credit hereunder and under the other Loan Documents is suitable and appropriate
for it.

(b) Each Lender Party acknowledges that (i) it is solely responsible for making
its own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Loan Documents, (ii) it has,
independently and without reliance upon the Administrative Agent, any other
Lender Party or any of their respective Related Parties, made its own appraisal
and investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information
as it has deemed appropriate and (iii) it will, independently and without
reliance upon the Administrative Agent, any other Lender Party or any of their
respective Related Parties, continue to be solely responsible for making its own
appraisal and investigation of all risks arising under or in connection with,
and its own credit analysis and decision to take or not take action under, this
Agreement and the other Loan Documents based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:

(i) the financial condition, status and capitalization of the Borrower;

(ii) the legality, validity, effectiveness, adequacy or enforceability of this
Agreement and each other Loan Document and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;

 

64



--------------------------------------------------------------------------------

(iii) determining compliance or non-compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit and the form and
substance of all evidence delivered in connection with establishing the
satisfaction of each such condition;

(iv) the adequacy, accuracy and/or completeness of any information delivered by
the Administrative Agent, any other Lender Party or by any of their respective
Related Parties under or in connection with this Agreement or any other Loan
Document, the transactions contemplated hereby and thereby or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document.

Section 8.08 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as Joint Book Managers, Joint Lead
Arrangers, Co-Syndication Agents or Documentation Agent listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or as a Lender Party hereunder.

Section 8.09 Trust Indenture Act. In the event that Citibank, N.A. or any of its
Affiliates shall be or become an indenture trustee under the Trust Indenture Act
of 1939 (as amended, the “Trust Indenture Act”) in respect of any securities
issued or guaranteed by the Borrower or any Guarantor, the parties hereto
acknowledge and agree that any payment or property received in satisfaction of
or in respect of any obligation of the Borrower or such Guarantor hereunder or
under any other Loan Document by or on behalf of Citibank, N.A. in its capacity
as the Administrative Agent for the benefit of any Lender under any Loan
Document (other than Citibank, N.A. or an Affiliate of Citibank, N.A.) and which
is applied in accordance with the Loan Documents shall be deemed to be exempt
from the requirements of Section 311 of the Trust Indenture Act pursuant to
Section 311(b)(3) of the Trust Indenture Act.

Section 8.10 Resignation of an Issuing Bank. If a Lender becomes, and during the
period it remains, a Defaulting Lender, and Commitments have not been fully
reallocated pursuant to Section 2.06(k)), an Issuing Bank may, upon prior
written notice to the Borrower and the Administrative Agent, resign as an
Issuing Bank effective at the close of business New York time on a date
specified in such notice; provided, that such resignation by an Issuing Bank
will have no effect on the validity or enforceability of any Letter of Credit
then outstanding or on the obligations of the Borrower or any Lender under this
Agreement with respect to any such outstanding Letter of Credit or otherwise to
such Issuing Bank.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices, demands, requests, consents and other
communications provided for in this Agreement shall be given in writing, or by
any telecommunication device capable of creating a written record (including
electronic mail), and addressed to the party to be notified as follows:

(i) if to the Borrower or any other Borrower, to it at WPX Energy, Inc., 3500
One Williams Center, Tulsa, Oklahoma 74172, Attention of Chief Financial Officer
(fax number (539) 573-0026);

 

65



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to Citibank, N.A., 2 Penns Way, Suite 200,
New Castle, Delaware 19720 (fax number: (302) 894-6120; email address:
oploanswebadmin@citigroup.com), Attention: WPX Energy, Inc. Account Officer,
with a copy to Citicorp North America, Inc., 2800 Post Oak Boulevard, Suite 400,
Houston, Texas 77056 (fax number: (713) 481-0247), Attention: WPX Energy, Inc.
Account Officer;

(iii) if to the Swingline Lender, to Citibank, N.A., 2 Penns Way, Suite 200, New
Castle, Delaware 19720 (fax number: (302) 894-6120; email address:
oploanswebadmin@citigroup.com), Attention: WPX Energy, Inc. Account Officer,
with a copy to Citicorp North America, Inc., 2800 Post Oak Boulevard, Suite 400,
Houston, Texas 77056 (fax number: (713) 481-0247), Attention: WPX Energy, Inc.
Account Officer;

(iv) if to any Issuing Bank, to it at its address (or fax number) set forth in
Schedule 2.01; and

(v) if to any other Lender Party, to it at its address (or fax number) set forth
in its Administrative Questionnaire.

or at such other address as shall be notified in writing (x) in the case of the
Borrower and the Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Borrower and the Administrative Agent.

(b) All notices, demands, requests, consents and other communications described
in clause (a) shall be effective (i) if delivered by hand, including any
overnight courier service, upon personal delivery, (ii) if delivered by mail,
when deposited in the mails, (iii) if delivered by posting to an Approved
Electronic Platform, an Internet website or a similar telecommunication device
requiring that a user have prior access to such Approved Electronic Platform,
website or other device (to the extent permitted by Section 9.02 to be delivered
thereunder), when such notice, demand, request, consent and other communication
shall have been made generally available on such Approved Electronic Platform,
Internet website or similar device to the class of Person being notified
(regardless of whether any such Person must accomplish, and whether or not any
such Person shall have accomplished, any action prior to obtaining access to
such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(iv) if delivered by electronic mail or any other telecommunications device,
when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in clause (a) so long as actually transmitted
during the recipient’s normal business hours (and on the next subsequent
Business Day if transmitted after such recipient’s normal business hours);
provided, however, that notices and communications to the Administrative Agent
pursuant to Article II or Article VIII) shall not be effective until received by
the Administrative Agent.

(c) Notwithstanding clauses (a) and (b) (unless the Administrative Agent
requests that the provisions of clause (a) and (b) be followed) and any other
provision in this Agreement or any other Loan Document providing for the
delivery of any Approved Electronic Communication by any other means, the
Borrower shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com or such other electronic
mail address (or similar means of electronic delivery) as the Administrative
Agent may notify to the Borrower. Nothing in this clause (c) shall prejudice the
right of the Administrative Agent or any Lender Party to deliver any Approved
Electronic Communication to the Borrower in any manner authorized in this
Agreement or to request that the Borrower effect delivery in such manner.

 

66



--------------------------------------------------------------------------------

Section 9.02 Posting of Approved Electronic Communications.

(a) Each of the Lender Parties and the Borrower agree that the Administrative
Agent may, but shall not be obligated to, make the Approved Electronic
Communications available to the Lender Parties by posting such Approved
Electronic Communications on IntraLinks™ or a substantially similar electronic
platform chosen by the Administrative Agent to be its electronic transmission
system (the “Approved Electronic Platform”).

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lender Parties and the
Borrower acknowledges and agrees that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution. In consideration for the
convenience and other benefits afforded by such distribution and for the other
consideration provided hereunder, the receipt and sufficiency of which are
hereby acknowledged, each of the Lender Parties and the Borrower hereby approves
distribution of the Approved Electronic Communications through the Approved
Electronic Platform and understands and assumes the risks of such distribution.

(c) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS
ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT NOR
ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANT THE ACCURACY, ADEQUACY OR
COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC
PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

(d) Each of the Lender Parties and the Borrower agree that the Administrative
Agent may, but (except as may be required by applicable law) shall not be
obligated to, store the Approved Electronic Communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

Section 9.03 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without

 

67



--------------------------------------------------------------------------------

limiting the generality of the foregoing, the making of a Loan or issuance of a
Letter of Credit shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent, any Lender or any Issuing Bank may have had
notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase or extend the Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any Loan
or LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change any provision in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, or (v) change any of the provisions of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, such Issuing Bank or the
Swingline Lender, as the case may be. Except as provided herein, during such
period as a Lender is a Defaulting Lender, to the fullest extent permitted by
applicable law, such Lender will not be entitled to vote in respect of
amendments and waivers hereunder and the Commitment and the outstanding Loans or
other extensions of credit of such Lender hereunder will not be taken into
account in determining whether the Required Lenders or all of the Lenders, as
required, have approved any such amendment or waiver (and the definition of
“Required Lenders” will automatically be deemed modified accordingly for the
duration of such period); provided, that any such amendment or waiver referred
to in clauses (i) through (v) or the proviso above or that would alter the terms
of this proviso shall require the consent of such Defaulting Lender to the
extent such Defaulting Lender is affected thereby.

Section 9.04 Expenses; Indemnity; Damage Waiver

(a) (i) The Borrower agrees to pay, within 30 days of receipt by the Borrower of
request therefor, all reasonable out-of-pocket costs and expenses of the Joint
Lead Arrangers, the Administrative Agent and the Issuing Banks in connection
with the syndication, preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Letters of Credit, the Notes,
or any other Loan Document and the other documents to be delivered under this
Agreement, including the reasonable fees and out-of-pocket expenses of
Bracewell & Giuliani LLP, counsel for the Administrative Agent, with respect
thereto and with respect to advising the Administrative Agent as to its rights
and responsibilities under this Agreement, the Notes and any other Loan Document
and the reasonable costs and expenses of the Issuing Banks in connection with
any Letter of Credit, and (ii) the Borrower agrees to pay, on demand all costs
and expenses, if any (including reasonable counsel fees and out-of-pocket
expenses), of the Administrative Agent, the Issuing Banks and each Lender in
connection with the enforcement (after the occurrence and during the continuance
of an Event of Default and whether through negotiations (including formal
workouts or restructurings), legal proceedings or otherwise) against the
Borrower of any Loan Document.

(b) The Borrower agrees, to the fullest extent permitted by law, to indemnify
and hold harmless the Administrative Agent, the Issuing Banks, the Swingline
Lender, the Joint Lead Arrangers, each Lender (other than any Defaulting Lender)
and each Related Party of any of the foregoing Persons

 

68



--------------------------------------------------------------------------------

(the “Indemnified Parties”) from and against any and all claims, damages,
losses, liabilities, costs, penalties, fees and expenses (including reasonable
fees and disbursements of counsel) of any kind or nature whatsoever for which
any of them may become liable or which may be incurred by or asserted against
any of the Indemnified Parties (other than claims and related damages, losses,
liabilities, costs, penalties, fees and expenses made by one Lender (or its
successors or assignees) against another Lender) arising out of, related to or
in connection with (i) any Loan Document or any other document or instrument
delivered in connection herewith, (ii) any violation by the Borrower or any
Subsidiary thereof of any Environmental Law or any other law, rule, regulation
or order, (iii) any Loan, any Letter of Credit or the use or proposed use of the
proceeds of any Loan or Letter of Credit, (iv) any of the Aggregate Commitments,
(v) any transaction in which any proceeds of any Letter of Credit or Loan are
applied or (vi) any investigation, litigation or proceeding, whether or not any
of the Indemnified Parties is a party thereto, related to or in connection with
any of the foregoing or any Loan Document (EXPRESSLY INCLUDING ANY SUCH CLAIM,
DAMAGE, LOSS, LIABILITY, COST, PENALTY, FEE OR EXPENSE ATTRIBUTABLE TO THE
ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE OF SUCH INDEMNIFIED PARTY, BUT
EXCLUDING ANY SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, PENALTY, FEE OR EXPENSE
SOUGHT TO BE RECOVERED BY ANY INDEMNIFIED PARTY TO THE EXTENT SUCH CLAIM,
DAMAGE, LOSS, LIABILITY, COST, PENALTY, FEE OR EXPENSE IS DETERMINED BY A COURT
OF COMPETENT JURISDICTION IN A FINAL, NON-APPEALABLE JUDGMENT TO HAVE RESULTED
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY). IT
IS THE INTENT OF THE PARTIES HERETO THAT EACH INDEMNIFIED PARTY SHALL, TO THE
EXTENT PROVIDED IN THIS SECTION 9.04(b), BE INDEMNIFIED FOR ITS OWN ORDINARY,
SOLE OR CONTRIBUTORY NEGLIGENCE.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the applicable Issuing Bank or the Swingline
Lender, as the case may be, such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability, cost, penalty, fee or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, such Issuing Bank or the Swingline Lender in its capacity
as such.

(d) To the fullest extent permitted by applicable law, no party shall assert,
and each party hereby waives, any claim against any other party or any
Indemnified Party, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided,
however, that the foregoing limitation shall not be deemed to impair or affect
the indemnification obligations of the Borrower under the Loan Documents. No
Indemnified Party referred to in paragraph (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e) All amounts due under this Section shall be payable not later than 30 days
after written demand therefor, such demand to be in reasonable detail setting
forth the basis for and method of calculation of such amounts.

 

69



--------------------------------------------------------------------------------

Section 9.05 Successors and Assigns

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of paragraph (b) of
this Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 and shall be an integral multiple of
$1,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender with a Commitment, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and

 

70



--------------------------------------------------------------------------------

(C) the consent of the Issuing Banks (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500, and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons or a Defaulting Lender. No such assignment
shall be made to a natural person or a Defaulting Lender.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.15, 2.17 and 9.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, the Aggregate Commitments of, and
principal amounts of the Loans owing to (and stated interest on), each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower and any Lender Party as to its
own Commitments and amounts owing to it, at any reasonable time and from time to
time upon reasonable prior notice. Upon its receipt of an executed Assignment
and Acceptance, together with any Note subject to such assignment, and the
payment of any processing and registration fee, the Administrative Agent shall
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the parties
thereto.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment

 

71



--------------------------------------------------------------------------------

and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the Issuing
Banks shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 9.03(b) that
affects such Participant. Subject to paragraph (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
and 2.17 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section (it being understood the
Tax documentation required under Section 2.17(f) shall be delivered to the
participating Lender). To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.09 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.18(c) as though it
were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.15 or 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.17 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.17(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

Section 9.06 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf, and shall continue in

 

72



--------------------------------------------------------------------------------

full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Aggregate
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 9.04 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Aggregate Commitments or the termination of this Agreement or any
provision hereof.

Section 9.07 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. This Agreement shall
become effective on the Closing Date, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or pdf shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 9.08 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.09 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender Party is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender Party to or for the credit or the
account of the Borrower or any Guarantor against any and all of the obligations
of the Borrower or any Guarantor now or hereafter existing under this Agreement
or any other Loan Document to such Lender Party, irrespective of whether or not
such obligations of the Borrower or any Guarantor may be owed to a branch or
office of such Lender Party different from the branch or office holding such
deposit or obligated on such indebtedness, provided that demand has been made to
the Borrower for payment of such obligations. The rights of each Lender Party
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender Party may have. Each Lender Party agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

Section 9.10 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding shall be heard and

 

73



--------------------------------------------------------------------------------

determined in such New York State or, to the extent permitted by law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its respective
properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) The Borrower hereby irrevocably consents to service of process by certified
mail to its registered agent for service of process as listed on the website for
the Delaware Secretary of State or, if such information is not available on such
website, the Borrower irrevocably consents to service of process in the manner
provided for notices in Section 9.01. Subject to the immediately preceding
sentence in the case of the Borrower, each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

Section 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.12 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.13 Confidentiality. Each of the Administrative Agent and the Lender
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential) to the extent used in connection with the
administration of this Agreement, (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) during the existence
of an Event of Default, in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any

 

74



--------------------------------------------------------------------------------

actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap, derivative or other similar transaction under
which payments are to be made by reference to the Borrower and its respective
obligations, this Agreement or payments hereunder, (iii) any rating agency,
(iv) the CUSIP Service Bureau or any similar organization or (v) any assignee in
connection with any pledges permitted by Section 9.05(f), (g) with the consent
of the Borrower, or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender Party or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender Party on
a nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 9.14 Treatment of Information.

(a) Certain of the Lenders may enter into this Agreement and take or not take
action hereunder or under the other Loan Documents on the basis of information
that may contain material non-public information with respect to the Borrower or
its securities (such material non-public information, “Restricting
Information”). Other Lenders may enter into this Agreement and take or not take
action hereunder or under the other Loan Documents on the basis of information
that does not contain Restricting Information. Each Lender Party acknowledges
that United States federal and state securities laws prohibit any person from
purchasing or selling securities on the basis of material, non-public
information concerning such issuer of such securities or, subject to certain
limited exceptions, from communicating such information to any other Person.
Neither the Administrative Agent nor any of its Related Parties nor the Borrower
nor any of its Related Parties, shall, by making any Communications (including
Restricting Information) available to a Lender Party, by participating in any
conversations or other interactions with a Lender Party or otherwise, make or be
deemed to make any statement with regard to or otherwise warrant that any such
information or Communication does or does not contain Restricting Information
(except with respect to the Borrower and its Related Parties, pursuant to
Section 9.14(b)), nor shall the Administrative Agent or any of its Related
Parties nor the Borrower nor any of its Related Parties be responsible or liable
in any way for any decision a Lender Party may make to limit or to not limit its
access to Restricting Information. In particular, none of the Administrative
Agent nor any of its Related Parties nor the Borrower nor any of its Related
Parties (i) shall have, and the Administrative Agent, on behalf of itself and
each of its Related Parties, hereby disclaims, any duty to ascertain or inquire
as to whether or not a Lender Party has or has not limited its access to
Restricting Information, such Lender Party’s policies or procedures regarding
the safeguarding of material, nonpublic information or such Lender Party’s
compliance with applicable laws related thereto or (ii) shall have, or incur,
any liability to the Borrower or Lender Party or any of their respective Related
Parties arising out of or relating to the Administrative Agent or any of its
Related Parties providing or not providing Restricting Information to any Lender
Party.

(b) The Borrower agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Lender Parties whether by
posting to the Approved Electronic Platform or otherwise shall be clearly and
conspicuously marked “PUBLIC” if such Communications do not contain Restricting
Information which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Communications “PUBLIC,”
the Borrower shall be

 

75



--------------------------------------------------------------------------------

deemed to have authorized the Administrative Agent and the Lender Parties to
treat such Communications as either publicly available information or not
material information (although, in this latter case, such Communications may
contain sensitive business information and, therefore, remain subject to the
confidentiality undertakings of Section 9.14) with respect to the Borrower or
its securities for purposes of United States federal and state securities laws,
(iii) all Communications marked “PUBLIC” may be delivered to all Lender Parties
and may be made available through a portion of the Approved Electronic Platform
designated “Public Side Information,” and (iv) the Administrative Agent shall be
entitled to treat any Communications that are not marked “PUBLIC” as Restricting
Information and may post such Communications to a portion of the Approved
Electronic Platform not designated “Public Side Information.” Neither the
Administrative Agent nor any of its Affiliates shall be responsible for any
statement or other designation by the Borrower regarding whether a Communication
contains or does not contain material non-public information with respect to the
Borrower or its securities nor shall the Administrative Agent or any of its
Affiliates incur any liability to the Borrower, any Lender Party or any other
Person for any action taken by the Administrative Agent or any of its Affiliates
based upon such statement or designation, including any action as a result of
which Restricting Information is provided to a Lender Party that may decide not
to take access to Restricting Information. Nothing in this Section 9.14 shall
modify or limit a Lender Party’s obligations under Section 9.13 with regard to
Communications and the maintenance of the confidentiality of or other treatment
of Information.

(c) Each Lender Party acknowledges that circumstances may arise that require it
to refer to Communications that might contain Restricting Information.
Accordingly, each Lender Party agrees that it will nominate at least one
designee to receive Communications (including Restricting Information) on its
behalf and identify such designee (including such designee’s contact
information) on such Lender Party’s Administrative Questionnaire. Each Lender
Party agrees to notify the Administrative Agent from time to time of such Lender
Party’s designee’s e-mail address to which notice of the availability of
Restricting Information may be sent by electronic transmission.

(d) Each Lender Party acknowledges that Communications delivered hereunder and
under the other Loan Documents may contain Restricting Information and that such
Communications are available to all Lender Parties generally. Each Lender Party
that elects not to take access to Restricting Information does so voluntarily
and, by such election, acknowledges and agrees that the Administrative Agent and
other Lender Parties may have access to Restricting Information that is not
available to such electing Lender Party. None of the Administrative Agent nor
any Lender Party with access to Restricting Information shall have any duty to
disclose such Restricting Information to such electing Lender Party or to use
such Restricting Information on behalf of such electing Lender Party, and shall
not be liable for the failure to so disclose or use, such Restricting
Information.

(e) The provisions of the foregoing clauses of this Section 9.14 are designed to
assist the Administrative Agent, the Lender Parties and the Borrower, in
complying with their respective contractual obligations and applicable law in
circumstances where certain Lender Parties express a desire not to receive
Restricting Information notwithstanding that certain Communications hereunder or
under the other Loan Documents or other information provided to the Lender
Parties hereunder or thereunder may contain Restricting Information. Neither the
Administrative Agent nor any of its Related Parties warrants or makes any other
statement with respect to the adequacy of such provisions to achieve such
purpose nor does the Administrative Agent or any of its Related Parties warrant
or make any other statement to the effect that the Borrower’s or Lender Party’s
adherence to such provisions will be sufficient to ensure compliance by the
Borrower or Lender Party with its contractual obligations or its duties under
applicable law in respect of Restricting Information and each of the Lender
Parties and the Borrower assumes the risks associated therewith.

 

76



--------------------------------------------------------------------------------

Section 9.15 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
(to the extent lawful) with interest thereon at the Federal Funds Effective Rate
to the date of repayment, shall have been received by such Lender.

Section 9.16 No Waiver; Remedies. No failure on the part of any Lender Party or
the Administrative Agent to exercise, and no delay in exercising, any right
under this Agreement or any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies provided in this Agreement are cumulative and not exclusive of any
remedies provided by law.

Section 9.17 USA Patriot Act Notice. Each Lender Party and Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender Party or the Administrative Agent, as applicable, to identify
the Borrower in accordance with the PATRIOT Act. The Borrower shall, following a
request by the Administrative Agent or any Lender Party, provide all
documentation and other information that the Administrative Agent or such Lender
Party reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act.

Section 9.18 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, and the Borrower is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent and the Lenders are and have been acting solely as
principals and are not the financial advisors, agents or fiduciaries, for the
Borrower or any of its Affiliates, stockholders, creditors or employees or any
other Person; (iii) the Administrative Agent and the Lenders have not assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the
Borrower with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent or any Lender advised or is currently advising the
Borrower or any of its Affiliates on other matters) and the Administrative Agent
and the Lenders have no obligation to the Borrower or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower and its respective Affiliates, and the Administrative Agent and
the Lenders have no obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary

 

77



--------------------------------------------------------------------------------

relationship; and (v) the Administrative Agent and the Lenders have not provided
and will not provide any legal, accounting, regulatory or tax advice with
respect to any of the transactions contemplated hereby (including any amendment,
waiver or other modification hereof or of any other Loan Document) and the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate. The Borrower hereby waives and releases,
to the fullest extent permitted by law, any claims that it may have against the
Administrative Agent or the Lenders with respect to any breach or alleged breach
of agency (other than against the Administrative Agent acting in its
administrative capacity) or fiduciary duty; provided, however that it being
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

Section 9.19 Release of Guarantees. The Guaranty of a Guarantor shall be
released (i) in connection with any sale or other disposition of all or
substantially all of the properties or assets of such Guarantor (including by
way of merger or consolidation) to a Person that is not (either before or after
giving effect to such transaction) a Guarantor, (ii) in connection with any sale
or other disposition of all of the Capital Stock of such Guarantor to a Person
that is not (either before or after giving effect to such transaction) a
Guarantor, (iii) upon termination of this Agreement, or (iv) at such time as
such Guarantor ceases to guaranty such Material Indebtedness.

Section 9.20 Amendment and Restatement. The Borrower, the Lenders, the Issuing
Banks, the Swingline Lender and the Administrative Agent have agreed that this
Agreement is an amendment and restatement of the Existing Credit Agreement in
its entirety, and this Agreement is not a novation of the Existing Credit
Agreement.

[Signature Pages to Follow]

 

78



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

WPX ENERGY, INC.,

as the Borrower

By:

 

/s/ J. Kevin Vann

Name:

  Kevin Vann

Title:

  Senior Vice President and Chief Financial Officer

 

Signature Page to Credit Agreement

WPX Energy, Inc.



--------------------------------------------------------------------------------

CITIBANK, N.A.,

Individually and as Administrative Agent and as an Issuing Bank

By:

 

/s/ Andrew Sidford

Name:

  Andrew Sidford

Title:

  Vice President

 

Signature Page to Credit Agreement

WPX Energy, Inc.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

Individually and as an Issuing Bank

By:

 

/s/ Ronald E. McKaig

Name:

  Ronald E. McKaig

Title:

  Managing Director

 

Signature Page to Credit Agreement

WPX Energy, Inc.



--------------------------------------------------------------------------------

BARCLAYS BANK PLC

Individually and as an Issuing Bank

By:

 

/s/ Ann E. Sutton

Name:

  Ann E. Sutton

Title:

  Director

 

Signature Page to Credit Agreement

WPX Energy, Inc.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

Individually and as an Issuing Bank

By:

 

/s/ Dave Katz

Name:

  Dave Katz

Title:

  Executive Director

 

Signature Page to Credit Agreement

WPX Energy, Inc.



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,

Individually and as an Issuing Bank

By:

 

/s/ Steve Ray

Name:

  Steve Ray

Title:

  Authorised Signatory

 

Signature Page to Credit Agreement

WPX Energy, Inc.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

Individually and as an Issuing Bank

By:

 

/s/ Nathan Starr

Name:

  Nathan Starr

Title:

  Assistant Vice President

 

Signature Page to Credit Agreement

WPX Energy, Inc.



--------------------------------------------------------------------------------

COMPASS BANK,

as a Lender

By:

 

/s/ Kathleen J. Bowen

Name:

  Kathleen J. Bowen

Title:

  Senior Vice President

 

Signature Page to Credit Agreement

WPX Energy, Inc.



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as a Lender

By:

 

/s/ Darrell Stanley

Name:

  Darrell Stanley

Title:

  Managing Director

By:

 

/s/ Michael Willis

Name:

  Michael Willis

Title:

  Managing Director

 

Signature Page to Credit Agreement

WPX Energy, Inc.



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Lender

By:

 

/s/ Mark Lumpkin, Jr.

Name:

  Mark Lumpkin, Jr.

Title:

  Authorized Signatory

 

Signature Page to Credit Agreement

WPX Energy, Inc.



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Lender

By:

 

/s/ Mark Sparrow

Name:

  Mark Sparrow

Title:

  Director

 

Signature Page to Credit Agreement

WPX Energy, Inc.



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Lender

By:

 

/s/ Mark Oberreuter

Name:

  Mark Oberreuter

Title:

  Vice President

 

Signature Page to Credit Agreement

WPX Energy, Inc.



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:

 

/s/ Nicholas T. Hanford

Name:

  Nicholas T. Hanford

Title:

  Vice President

 

Signature Page to Credit Agreement

WPX Energy, Inc.



--------------------------------------------------------------------------------

BNP PARIBAS,

as a Lender

By:

 

/s/ Sriram Chandrasekaran

Name:

  Sriram Chandrasekaran

Title:

  Director

By:

 

/s/ Julien Pecoud-Bouvet

Name:

  Julien Pecoud-Bouvet

Title:

  Vice President

 

Signature Page to Credit Agreement

WPX Energy, Inc.



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,

as a Lender

By:

 

/s/ Elizabeth Willis

Name:

  Elizabeth Willis

Title:

  Vice President

 

Signature Page to Credit Agreement

WPX Energy, Inc.



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

By:

 

/s/ Nupur Kumar

Name:

  Nupur Kumar

Title:

  Authorized Signatory

By:

 

/s/ Whitney Gaston

Name:

  Whitney Gaston

Title:

  Authorized Signatory

 

Signature Page to Credit Agreement

WPX Energy, Inc.



--------------------------------------------------------------------------------

BOKF, N.A. DBA BANK OF OKLAHOMA,

as a Lender

By:

 

/s/ Robert J. Lehman III

Name:

  Robert J. Lehman III

Title:

  SVP

 

Signature Page to Credit Agreement

WPX Energy, Inc.



--------------------------------------------------------------------------------

SCHEDULE 1.01

Other Permitted Liens

None



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments/Letter of Credit Commitments

 

Lender

   Commitment      Letter of Credit
Commitment  

Citibank, N.A.

   $ 113,000,000       $ 125,000,000   

Bank of America, N.A.

   $ 113,000,000       $ 125,000,000   

Barclays Bank PLC

   $ 113,000,000       $ 125,000,000   

JPMorgan Chase Bank, N.A.

   $ 113,000,000       $ 125,000,000   

The Royal Bank of Scotland plc

   $ 113,000,000       $ 125,000,000   

Wells Fargo Bank, National Association

   $ 113,000,000       $ 125,000,000   

Compass Bank

   $ 92,000,000      

Credit Agricole Corporate and Investment Bank

   $ 92,000,000      

Royal Bank of Canada

   $ 92,000,000      

The Bank of Nova Scotia

   $ 92,000,000      

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 92,000,000      

U.S. Bank National Association

   $ 92,000,000      

BNP Paribas

   $ 75,000,000      

Branch Banking and Trust Company

   $ 75,000,000      

Credit Suisse AG, Cayman Islands Branch

   $ 75,000,000      

BOKF, N.A. dba Bank of Oklahoma

   $ 45,000,000      

TOTAL

   $ 1,500,000,000       $ 750,000,000   



--------------------------------------------------------------------------------

SCHEDULE 6.05

Restrictive Agreements

None



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Amended and Restated Credit Agreement dated as of
October 28, 2014 (as amended and in effect on the date hereof, the “Credit
Agreement”), among WPX Energy, Inc., the Lenders named therein and Citibank,
N.A., as Administrative Agent for the Lenders. Terms defined in the Credit
Agreement are used herein with the same meanings.

The Assignor named herein hereby sells and assigns, without recourse, to the
Assignee named herein, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth
herein the interests set forth herein (the “Assigned Interest”) in the
Assignor’s rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth herein in the Commitment of the Assignor on
the Assignment Date and Loans owing to the Assignor which are outstanding on the
Assignment Date, together with the participations in Letters of Credit and LC
Disbursements held by the Assignor on the Assignment Date, but excluding accrued
interest and fees to and excluding the Assignment Date. The Assignee hereby
acknowledges receipt of a copy of the Credit Agreement. From and after the
Assignment Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the Assigned Interest,
have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent of the Assigned Interest, relinquish its rights and be
released from its obligations under the Credit Agreement.

This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) any documentation required to be delivered by the Assignee
pursuant to Section 2.17(f) of the Credit Agreement, duly completed and executed
by the Assignee, and (ii) if the Assignee is not already a Lender under the
Credit Agreement, an Administrative Questionnaire in the form supplied by the
Administrative Agent, duly completed by the Assignee. The [Assignee/Assignor]
shall pay the fee payable to the Administrative Agent pursuant to
Section 9.05(b) of the Credit Agreement.

This Assignment and Acceptance shall be governed by and construed in accordance
with the laws of the State of New York.

Date of Assignment:

Legal Name of Assignor:

Legal Name of Assignee:

Assignee’s Address for Notices:

Effective Date of Assignment

(“Assignment Date”):

 

Facility

   Principal
Amount
Assigned      Percentage Assigned of Facility/Commitment (set forth, to at least
8 decimals, as a percentage of the Facility and the aggregate
Commitments of all Lenders thereunder)  

Commitment Assigned:

   $           %   

Loans:

     



--------------------------------------------------------------------------------

Notwithstanding any term or provision herein or in any other agreement,
instrument or document between the parties to this Assignment and Acceptance
evidencing or governing the transfer of the Assigned Interest from the Assignor
to the Assignee (including any defined terms or section headings therein), the
parties to this Assignment and Assumption intend that the transaction providing
for transfer of the Assigned Interest from the Assignor to the Assignee be a
sale by the Assignor and a purchase by the Assignee of the Assigned Interest,
and not an assignment by the Assignor and an assumption by the Assignee of the
Assigned Interest.

The terms set forth above are hereby agreed to:

 

[Name of Assignor], as Assignor

By:

 

 

  Name:   Title:

[Name of Assignee], as Assignee

By:

 

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

The undersigned hereby consent to the within assignment:

 

WPX Energy, Inc.

    Citibank, N.A.,      

as Administrative Agent

By:

 

 

    By:  

 

 

Name:

      Name:  

Title:

      Title:

Citibank, N.A.,

    [to be determined],

as Issuing Bank

    as Issuing Bank

By:

 

 

    By:  

 

 

Name:

      Name:  

Title:

      Title:

 

3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

Dated __________

Citibank, N.A.,

as Administrative Agent

2 Penns Way, Suite 200

New Castle, Delaware 19720

Ladies and Gentlemen:

This Borrowing Request is delivered to you by WPX Energy, Inc. (the “Borrower”)
under Section 2.03 of the Amended and Restated Credit Agreement dated as of
October 28, 2014 (as restated, amended, modified, supplemented and in effect,
the “Credit Agreement”), by and among the Borrower, the Lenders party thereto,
and Citibank, N.A., as Administrative Agent.

1. The Borrower hereby requests that the Lenders make a Loan or Loans in the
aggregate principal amount of $                     (the “Loan” or the
“Loans”).1/

2. The Borrower hereby requests that the Loan or Loans be made on the following
Business Day: 2/

3. The Borrower hereby requests that the Loan or Loans be of the Type and have
the Interest Period set forth below:

 

Type of

Loan

 

Principal

Component of

Loan

 

Interest Period

(if applicable)

 

Maturity Date

for

Interest Period

(if applicable)

4. The Borrower hereby requests that the funds from the Loan or Loans be
disbursed to the following bank account:                     .

5. After giving effect to any requested Loan, the sum of the Credit Exposures
outstanding as of the date hereof (including the requested Loans) does not
exceed the maximum amount permitted to be outstanding pursuant to the terms of
the Credit Agreement.

 

1. Complete with an amount in accordance with Section 2.03 of the Credit
Agreement.

2. Complete with a Business Day in accordance with Section 2.03 of the Credit
Agreement.

 

1



--------------------------------------------------------------------------------

6. All of the conditions applicable to the Loans requested herein as set forth
in the Credit Agreement will be satisfied on the date of such Loans.

7. All capitalized undefined terms used herein have the meanings assigned
thereto in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned have executed this Borrowing Request this
             day of                     ,             .

 

WPX ENERGY, INC.

By:

 

 

  Name:   Title:

:

 

2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

INTEREST ELECTION REQUEST

Dated _____________

Citibank, N.A.,

as Administrative Agent

2 Penns Way, Suite 200

New Castle, Delaware 19720

Ladies and Gentlemen:

This irrevocable Interest Election Request (the “Request”) is delivered to you
under Section 2.08 of the Amended and Restated Credit Agreement dated as of
October 28, 2014 (as restated, amended, modified, supplemented and in effect
from time to time, the “Credit Agreement”), by and among WPX Energy, Inc. (the
“Borrower”), the Lenders party thereto (the “Lenders”), and Citibank, N.A., as
Administrative Agent.

1. This Interest Election Request is submitted for the purpose of:

(a) [Converting] [Continuing] a                      Loan [into] [as] a
____________ Loan.1/

(b) The aggregate outstanding principal balance of such Loan is
$                    .

(c) The last day of the current Interest Period for such Loan is
_____________.2/

(d) The principal amount of such Loan to be [converted] [continued] is
$                    .3/

(e) The requested effective date of the [conversion] [continuation] of such Loan
is _______________.4/

(f) The requested Interest Period applicable to the [converted] [continued] Loan
is ____________________.5/

2. With respect to a Loan to be converted to or continued as a Eurodollar Loan,
no Event of Default exists, and none will exist upon the conversion or
continuation of the Loan requested herein.

 

1. Delete the bracketed language and insert “ABR” or “Eurodollar”, as
applicable, in each blank.

2. Insert applicable date for any Eurodollar Loan being converted or continued.

3. Complete with an amount in compliance with Section 2.08 of the Credit
Agreement.

4. Complete with a Business Day in compliance with Section 2.08 of the Credit
Agreement.

5. Complete for each Eurodollar Loan in compliance with the definition of the
term “Interest Period” specified in Section 1.01.

 

1



--------------------------------------------------------------------------------

3. All capitalized undefined terms used herein have the meanings assigned
thereto in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Interest Election Request
this _____ day of ___________________, ____.

 

WPX ENERGY, INC.

By:

 

 

  Name:   Title:

:

 

2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

The undersigned hereby certifies that he is the _______________________ of WPX
Energy, Inc. (the “Borrower”), and that as such he is authorized to execute this
certificate on behalf of the Borrower. With reference to the Amended and
Restated Credit Agreement dated as of October 28, 2014 (as restated, amended,
modified, supplemented and in effect from time to time, the “Agreement”), among
the Borrower, Citibank, N.A., as Administrative Agent (the “Agent”), for the
lenders (the “Lenders”), which are or become a party thereto, and such Lenders,
the undersigned represents and warrants as follows (each capitalized term used
herein having the same meaning given to it in the Agreement unless otherwise
specified);

(a) [As of the date hereof, no Default exists and is continuing.] [Attached
hereto is a schedule specifying the details of [a] certain Default[s] which
exist under the Agreement and the action taken or proposed to be taken with
respect thereto.]

(b) Attached hereto as Schedule 1 are the detailed computations necessary to
determine whether the Borrower is in compliance with Sections 6.08 of the
Agreement as of the end of the [fiscal quarter][fiscal year] ending
________________.

EXECUTED AND DELIVERED this ____ day of _________________, 20__.

 

WPX ENERGY, INC.

By:

 

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule 1

to Compliance Certificate

I. Ratio of PV to Consolidated Indebtedness1

 

A. PV

   $_____

B. Consolidated Indebtedness2 of the Borrower as of the last day of the fiscal
quarter ended _____, 20__

   $_____

Ratio of PV to Consolidated Indebtedness (Line A to Line B)

   _____ to 1.00

Minimum Required

   [1.25]3 [1.50]4

Compliance

   [Yes] [No]

Not Applicable

   [Yes] [No]

 

1  Ratio of PV to Consolidated Indebtedness, pursuant to the financial covenant
set forth in Section6.08(a) of the Credit Agreement, shall apply during a
Downgrade Period, provided that such financial covenant shall not apply at any
time after the occurrence of the Investment Grade Date.

2  Hybrid Securities up to an aggregate amount of 15% of the Borrower’s
Consolidated Total Capitalization shall be excluded from Consolidated
Indebtedness.

3  As of the last day of any fiscal quarter ending on or before December 31,
2015 for which financial statements have been delivered or were required to be
delivered pursuant to Section 5.01 of the Credit Agreement, for the four full
fiscal quarters ending on such date.

4  As of the last day of any fiscal quarter ending after December 31, 2015 for
which financial statements have been delivered pursuant to Section 5.01 of the
Credit Agreement, for the four full fiscal quarters ending on such date.



--------------------------------------------------------------------------------

II. Ratio of Consolidated Indebtedness to Consolidated Total Capitalization

 

A. Consolidated Indebtedness of the Borrower as of the last day of the fiscal
quarter ended _____, 20__

   $_____

B. Consolidated Total Capitalization of the Borrower as of such date in clause
II(A) above

   $_____

Ratio of Consolidated Indebtedness to Consolidated Total Capitalization (Line A
divided by Line B)

   ___%

Maximum Allowed

   60%

Compliance

   [Yes] [No]



--------------------------------------------------------------------------------

III. Ratio of Consolidated Net Indebtedness to Consolidated EBITDAX5

 

A. Consolidated Net Indebtedness of the Borrower

   $_____

B. Consolidated EBITDAX of the Borrower for the four fiscal quarters ended
_____, 20__, calculated according to the following table:6

   $_____

(1) consolidated net income for the four fiscal quarters ended _____, 20__

   $_____

(2) plus without duplication and to the extent deducted in the calculation of
consolidated net income:

  

i. taxes imposed on or measured by income and franchise taxes paid or accrued

   $_____

ii. consolidated interest expense

   $_____

iii. amortization, depletion and depreciation expense

   $_____

iv. any non-cash losses or charges on any Hedging Agreement resulting from the
requirements of FASB ASC 815

   $_____

v. oil and gas exploration expenses (including all drilling, completion,
geological and geophysical costs) for such period

   $_____

vi. losses from sales or other dispositions of assets (other than Hydrocarbons
produced in the ordinary course of business) and other extraordinary or
non-recurring losses

   $_____

vii. other non-cash charges for such period ((i) including non-cash accretion of
asset retirement obligations in accordance with FASB ASC 410, Accounting for
Asset Retirement and Environmental Obligations and (ii) including non-cash
deferred stock compensation expenses, but (iii) excluding accruals for cash
expenses in the ordinary course of business)

   $_____

viii. any net equity losses of the Borrower and its consolidated Subsidiaries
attributable to Equity Interests held by the Borrower and its consolidated
Subsidiaries in Persons that are not consolidated Subsidiaries

   $_____

ix. the amount of cash distributions actually received during such period by the
Borrower and its consolidated Subsidiaries (a) in respect of incentive
distribution rights or other Equity Interests held in entities that are not
consolidated Subsidiaries and (b) from International Subsidiaries

   $_____

 

5  Ratio of Consolidated Net Indebtedness to Consolidated EBITDAX shall not
apply at such times when the Borrower’s Index Debt ratings are equal to, or
better than, Baa3 or BBB- by at least one of S&P and Moody’s and not less than
BB+ or Ba1 by the other such agency.

6 

Consolidated EBITDAX shall be calculated on a pro forma basis acceptable to the
Agent to give effect to (a) any acquisitions or dispositions (in a single
transaction or a series of related transactions) after the Closing Date by the
Borrower or any consolidated Subsidiary of the Borrower of Oil and Gas
Properties having an aggregate fair market value equal to or exceeding
$50,000,000 and (b) if consummated prior to the Closing Date, the disposition by
the Borrower or any of its consolidated Subsidiaries of their remaining mature,
coalbed methane holdings in the Powder River Basin having an aggregate fair
market value equal to or exceeding $50,000,000 (with the understanding that, if
such disposition is consummated after the Closing Date, it shall be subject to
clause (a)), in each case, made during the period beginning on the first day of
the relevant four-quarter period and through the date of calculation as if such
acquisition or disposition had occurred on the first day of such four-quarter
calculation period.



--------------------------------------------------------------------------------

(3) minus without duplication and to the extent included in the calculation of
consolidated net income:

  

i. any non-cash gains on any Hedging Agreements resulting from the requirements
of FASB ASC 815 for that period

   $_____

ii. extraordinary or non-recurring gains

   $_____

iii. gains from sales or other dispositions of assets (other than Hydrocarbons
produced in the ordinary course of business)

   $_____

iv. other non-cash gains increasing consolidated net income for such period
(excluding accruals for cash revenues in the ordinary course of business)

   $_____

v. any net equity earnings of the Borrower and its consolidated Subsidiaries
attributable to Equity Interests held by the Borrower and its consolidated
Subsidiaries in Persons that are not consolidated Subsidiaries

   $_____

Ratio of Consolidated Net Indebtedness to Consolidated EBITDAX (Line A to Line
B)

   _____ to _____

Maximum Allowed

   3.75 to 1.00

Compliance

   [Yes] [No]

Not Applicable

   [Yes] [No]



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTE

 

$                                             , 20__

WPX Energy, Inc., a Delaware corporation (the “Borrower”), for value received,
promises and agrees to pay to                                          (the
“Lender”), or order, at the payment office of CITIBANK, N.A., as Administrative
Agent, at 2 Penns Way, Suite 200, New Castle, Delaware 19720, the principal sum
of                                          AND NO/100 DOLLARS ($
                    ), or such lesser amount as shall equal the aggregate unpaid
principal amount of the Loans owed to the Lender under the Credit Agreement, as
hereafter defined, in lawful money of the United States of America and in
immediately available funds, on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount as
provided in the Credit Agreement for such Loans, at such office, in like money
and funds, for the period commencing on the date of each such Loan until such
Loan shall be paid in full, at the rates per annum and on the dates provided in
the Credit Agreement.

This Note evidences the Loans owed to the Lender under that certain Amended and
Restated Credit Agreement dated as of October 28, 2014, by and among the
Borrower, Citibank, N.A., individually, as Administrative Agent and Issuing
Bank, and the other financial institutions parties thereto (including the
Lender) (such Credit Agreement, together with all amendments or supplements
thereto, being the “Credit Agreement”), and shall be governed by the Credit
Agreement. Capitalized terms used in this Note and not defined in this Note, but
which are defined in the Credit Agreement, have the respective meanings herein
as are assigned to them in the Credit Agreement.

The Lender is hereby authorized by the Borrower to endorse on Schedule A (or a
continuation thereof) attached to this Note, the Type of each Loan owed to the
Lender, the amount and date of each payment or prepayment of principal of each
such Loan received by the Lender and the Interest Periods and interest rates
applicable to each Loan, provided that any failure by the Lender to make any
such endorsement shall not affect the obligations of the Borrower under the
Credit Agreement or under this Note in respect of such Loans.

This Note may be held by the Lender for the account of its applicable lending
office and, except as otherwise provided in the Credit Agreement, may be
transferred from one lending office of the Lender to another lending office of
the Lender from time to time as the Lender may determine.

Except only for any notices which are specifically required by the Credit
Agreement, the Borrower and any and all co-makers, endorsers, guarantors and
sureties severally waive notice (including but not limited to notice of intent
to accelerate and notice of acceleration, notice of protest and notice of
dishonor), demand, presentment for payment, protest, diligence in collecting and
the filing of suit for the purpose of fixing liability, and consent that the
time of payment hereof may be extended and re-extended from time to time without
notice to any of them. Each such person agrees that its liability on or with
respect to this Note shall not be affected by any release of or change in any
guaranty or security at any time existing or by any failure to perfect or
maintain perfection of any lien against or security interest in any such
security or the partial or complete unenforceability of any guaranty or other
surety obligation, in each case in whole or in part, with or without notice and
before or after maturity.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayment of Loans upon the terms
and conditions specified therein. Reference is made to the Credit Agreement for
all other pertinent purposes.

This Note is issued pursuant to and is entitled to the benefits of the Credit
Agreement.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK AND THE UNITED STATES OF AMERICA FROM TIME TO TIME IN
EFFECT.

 

WPX ENERGY, INC. By:       Name:   Title:

 

-7-



--------------------------------------------------------------------------------

SCHEDULE A

TO

NOTE

This Note evidences the Loans owed to the Lender under the Credit Agreement, in
the principal amount set forth below and the applicable Interest Periods and
rates for each such Loan, subject to the payments of principal set forth below:

SCHEDULE

OF

LOANS AND PAYMENTS OF PRINCIPAL AND INTEREST

 

Date    Interest Period    Rate    Principal
Amount of
Loan    Amount of
Principal Paid
or Prepaid    Interest Paid    Balance of
Loans    Notation Made
by                     

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

-8-



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That For U.S. Federal Income Tax Purposes Are Neither
(i) Partnerships Nor (ii)

Disregarded Entities Whose Tax Owner is a Partnership)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 28, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among WPX Energy, Inc., the Lenders named therein
and Citibank, N.A., as Administrative Agent for the Lenders.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned Lender (and if the undersigned Lender is a disregarded entity for
U.S. federal income tax purposes, the undersigned Lender on behalf of its tax
owner (“Tax Owner”)) hereby certifies that (i) the undersigned Lender is the
sole record owner of the indebtedness resulting from Advances (as well as any
Note(s) evidencing such indebtedness) in respect of which it is providing this
certificate, (ii) the undersigned Lender (or, if the undersigned Lender is a
disregarded entity for U.S. federal income tax purposes, its Tax Owner) is the
sole beneficial owner of such indebtedness resulting from Advances (as well as
any Note(s) evidencing such indebtedness), and (iii) the undersigned Lender
(and, if the undersigned Lender is a disregarded entity for U.S. federal income
tax purposes, its Tax Owner) is (A) not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) not a “ten percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (C) not a
“controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned for itself (or if the undersigned is a disregarded entity for
U.S. federal income tax purposes, for its Tax Owner) has furnished the
Administrative Agent and the Borrower with a certificate of its non-U.S. Person
status on IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable). By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:  

 

Title:   [Tax Owner, if signing Lender is a disregarded entity] Date:  

 

 

Exhibit F-1 – Form of U.S. Tax Compliance Certificate

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That For U.S. Federal Income Tax Purposes Are Neither
(i) Partnerships Nor

(ii) Disregarded Entities Whose Tax Owner is a Partnership)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 28, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among WPX Energy, Inc., the Lenders named therein
and Citibank, N.A., as Administrative Agent for the Lenders.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned Participant (and if the undersigned Participant is a disregarded
entity for U.S. federal income tax purposes, the undersigned Participant on
behalf of its tax owner (“Tax Owner”)) hereby certifies that (i) the undersigned
Participant is the sole record owner of the participation in respect of which it
is providing this certificate, (ii) the undersigned Participant (or, if the
undersigned Participant is a disregarded entity for U.S. federal income tax
purposes, its Tax Owner) is the sole beneficial owner of the participation in
respect of which it is providing this certificate, and (iii) the undersigned
Participant (and, if the undersigned Participant is a disregarded entity for
U.S. federal income tax purposes, its Tax Owner) is (A) not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (B) not a “ten percent shareholder”
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, and
(C) not a “controlled foreign corporation” related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned for itself (or if the undersigned is a disregarded entity for
U.S. federal income tax purposes, for its Tax Owner) has furnished the
participating Lender with a certificate of its non-U.S. Person status on IRS
Form W-8BEN or IRS Form W-8BEN-E (as applicable). By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:  

 

Title:   [Tax Owner, if signing Participant is a disregarded entity] Date:  

 

 

Exhibit F-2 – Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That For U.S. Federal Income Tax Purposes Are
(i) Partnerships or (ii)

Disregarded Entities Whose Tax Owner is a Partnership)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 28, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among WPX Energy, Inc., the Lenders named therein
and Citibank, N.A., as Administrative Agent for the Lenders.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned Participant (and if the undersigned Participant is a disregarded
entity for U.S. federal income tax purposes, the undersigned Participant on
behalf of its tax owner (“Tax Owner”)) hereby certifies that (i) the undersigned
Participant is the sole record owner of the participation in respect of which it
is providing this certificate, (ii) the undersigned Participant’s (or, if the
undersigned Participant is a disregarded entity for U.S. federal income tax
purposes, its Tax Owner’s) direct or indirect partners/members are the sole
beneficial owners of such participation, (iii) with respect to such
participation, neither the undersigned Participant, its Tax Owner (if the
undersigned Participant is a disregarded entity for U.S. federal income tax
purposes) nor any of its (or, if the undersigned Participant is a disregarded
entity for U.S. federal income tax purposes, its Tax Owner’s) direct or indirect
partners/members is a “bank” extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Code, (iv) none of the undersigned Participant’s
direct or indirect partners/members (and, if the undersigned Participant is a
disregarded entity for U.S. federal income tax purposes, none of its Tax Owner’s
direct or indirect partners/members) is a “ten percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
the undersigned Participant’s direct or indirect partners/members (and, if the
undersigned Participant is a disregarded entity for U.S. federal income tax
purposes, none of its Tax Owner’s direct or indirect partners/members) is a
“controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned for itself (or if the undersigned is a disregarded entity for
U.S. federal income tax purposes, for its Tax Owner) has furnished the
participating Lender with IRS Form W-8IMY accompanied by one of the following
forms from each of its direct or indirect partners/members that is claiming the
portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E (as
applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E (as applicable) from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit F-3 – Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT] By:  

 

Name:  

 

Title:   [Tax Owner, if signing Participant is a disregarded entity] Date:  

 

 

Exhibit F-3 – Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That For U.S. Federal Income Tax Purposes Are
(i) Partnerships or (ii) Disregarded

Entities Whose Tax Owner is a Partnership)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 28, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among WPX Energy, Inc., the Lenders named therein
and Citibank, N.A., as Administrative Agent for the Lenders.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned Lender (and if the undersigned Lender is a disregarded entity for
U.S. federal income tax purposes, the undersigned Lender on behalf of its tax
owner (“Tax Owner”)) hereby certifies that (i) the undersigned Lender is the
sole record owner of the indebtedness resulting from Advances (as well as any
Note(s) evidencing such indebtedness) in respect of which it is providing this
certificate, (ii) the undersigned Lender’s (or, if the undersigned Lender is a
disregarded entity for U.S. federal income tax purposes, its Tax Owner’s) direct
or indirect partners/members are the sole beneficial owners of such indebtedness
(as well as any Note(s) evidencing such indebtedness), (iii) with respect to the
extension of credit pursuant to the Credit Agreement or any other Credit
Document, neither the undersigned Lender, its Tax Owner (if the Lender is a
disregarded entity for U.S. federal income tax purposes) nor any of the
undersigned Lender’s (or, if the undersigned Lender is a disregarded entity for
U.S. federal income tax purposes, its Tax Owner’s) direct or indirect
partners/members is a “bank” extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Code, (iv) none of the undersigned Lender’s
direct or indirect partners/members (and, if the Lender is a disregarded entity
for U.S. federal income tax purposes, none of its Tax Owner’s direct or indirect
partners/members) is a “ten percent shareholder” of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of the undersigned
Lender’s direct or indirect partners/members (and, if the Lender is a
disregarded entity for U.S. federal income tax purposes, none of its Tax Owner’s
direct or indirect partners/members) is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned for itself (or if the undersigned is a disregarded entity for
U.S. federal income tax purposes, for its Tax Owner) has furnished the
Administrative Agent and the Borrower with IRS Form W-8IMY accompanied by one of
the following forms from each of its direct or indirect partners/members that is
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E (as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E (as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit F-4 – Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

[NAME OF LENDER] By:  

 

Name:  

 

Title:   [Tax Owner, if signing Participant is a disregarded entity] Date:  

 

 

Exhibit F-4 – Form of U.S. Tax Compliance Certificate